                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            1 Page1 1ofPage
                                                                                                                              of 44    of4444 ID #:127




                                                                  1 ZOLKIN TALERICO LLP
                                                                    David B. Zolkin, State Bar No. 155410
                                                                  2 dzolkin@ztlegal.com
                                                                    Derrick Talerico, State Bar No. 223763
                                                                  3 dtalerico@ztlegal.com
                                                                    12121 Wilshire Blvd., Suite 1120
                                                                  4 Los Angeles, California 90025                                     7/10/20
                                                                    Telephone:     424 500-8552                                            CP
                                                                  5
                                                                    Attorneys for Appellants Jona Rechnitz
                                                                  6 and Rachel Rechnitz

                                                                  7 SMILEY WANG-EKVALL, LLP
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  8 rmarticello@swelawfirm.com
                                                                    Michael L. Simon, State Bar No. 300822
                                                                  9 msimon@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                 10 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                 11 Facsimile:    714 445-1002
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                                                                      CV20-6183 DOC
                             3200 Park Center Drive, Suite 250




                                                                 12 Attorneys for Appellant Jadelle Jewelry and
                               Costa Mesa, California 92626




                                                                    Diamonds, LLC
                                                                 13

                                                                 14
                                                                                      UNITED STATES BANKRUPTCY APPELLATE PANEL
                                                                 15
                                                                                         FOR THE NINTH CIRCUIT COURT OF APPEALS
                                                                 16

                                                                 17
                                                                      In re                                       BAP Case No. CC-20-1153
                                                                 18
                                                                    JADELLE JEWELRY AND DIAMONDS,                 USBC Case No. 2:20-bk-13530-BR
                                                                 19 LLC,
                                                                                                                  Chapter 7
                                                                 20                                Debtor.
                                                                                                                  APPELLANTS' JOINT EMERGENCY
                                                                 21                                               MOTION PURSUANT TO FEDERAL
                                                                                                                  RULE OF BANKRUPTCY PROCEDURE
                                                                 22                                               8007 FOR STAY PENDING APPEAL;
                                                                                                                  AND MEMORANDUM OF POINTS AND
                                                                 23                                               AUTHORITIES
                                                                 24                                               [Appendix of Exhibits, Declaration of Robert
                                                                                                                  S. Marticello, Declaration of Michael V
                                                                 25                                               Schafler, and Request for Judicial Notice filed
                                                                                                                  concurrently herewith]
                                                                 26

                                                                 27

                                                                 28

                                                                      2830638.1                                                              EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            2 Page2 2ofPage
                                                                                                                              of 44    of4444 ID #:128



                                                                                                                          TABLE OF CONTENTS
                                                                  1                                                                                                                                         Page
                                                                  2 I.            INTRODUCTION..................................................................................................................2
                                                                  3 II.           BACKGROUND....................................................................................................................5
                                                                  4               A.        The Involuntary Petition.............................................................................................5
                                                                  5               B.        The Pending Lawsuits by the Ineligible Creditors .....................................................5
                                                                  6                         1.        The Noval Action ...........................................................................................5
                                                                  7                         2.        The Marco Action ..........................................................................................6
                                                                  8                         3.        First International, Inc. ...................................................................................7
                                                                  9               C.        The Criminal Investigation.........................................................................................8
                                                                 10               D.        Commencement of the Involuntary Case ...................................................................8
                                                                 11               E.        The Hearing on the Motion to Dismiss and the Court's Order...................................9
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               F.        The Ineligible Creditors Immediately Begin to Take Advantage of the Order........10
                               Costa Mesa, California 92626




                                                                 13               G.        The Entry of the Order For Relief ............................................................................11
                                                                 14               H.        The Appointment of the Trustee ..............................................................................12
                                                                 15               I.        The Rechnitz Parties Appeal ....................................................................................13
                                                                 16               J.        The Debtor's Emergency Motion for a Stay Pending Appeal to the
                                                                                            Bankruptcy Court .....................................................................................................13
                                                                 17
                                                                                  K.        The Basis for the Order for Relief............................................................................14
                                                                 18
                                                                      III.        THE LEGAL STANDARD FOR STAYING A CASE PENDING APPEAL ....................14
                                                                 19
                                                                      IV.         THE DEBTOR has a strong likelihood of success on appeal ..............................................15
                                                                 20
                                                                                  A.        The Order for Relief is Appealable ..........................................................................15
                                                                 21
                                                                                  B.        The Appellants Have Standing to Appeal the Order for Relief ...............................16
                                                                 22
                                                                                  C.        The Order For Relief Must Be Vacated ...................................................................17
                                                                 23
                                                                                            1.        Entry of the Order for Relief Violated the Code ..........................................17
                                                                 24
                                                                                            2.        The Order For Relief Cannot Be Justified as a Terminating Sanction.........19
                                                                 25
                                                                                            3.        The Order Is Void for Violation of Due Process .........................................22
                                                                 26
                                                                                  D.        The Court's Denial of the Motion to Dismiss Was In Error.....................................23
                                                                 27

                                                                 28

                                                                      2830638.1                                                              i                                       EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            3 Page3 3ofPage
                                                                                                                              of 44    of4444 ID #:129



                                                                                            1.         The Court Was Required to Dismiss the Case Because the Ineligible
                                                                  1                                    Creditors Lacked Statutory Standing ...........................................................23
                                                                  2                         2.         The Court Was Required to Enter a Dispositive Order Dismissing
                                                                                                       the Case Under the Bankruptcy Rules..........................................................23
                                                                  3
                                                                      V.          The Debtor Will Be Irreparably Harmed Absent a Stay ......................................................26
                                                                  4
                                                                      VI.         The Ineligible Creditors Will Not Be Substantially Injured by a Stay.................................28
                                                                  5
                                                                      VII.        A Stay Will Not Harm Non-Parties......................................................................................29
                                                                  6
                                                                      VIII.       The Public Interest Weighs In Favor of a Stay ....................................................................29
                                                                  7
                                                                      IX.         The Debtor Can Appeal Without the Trustee's Consent ......................................................30
                                                                  8
                                                                                  A.        The Ninth Circuit has Permitted Debtors to Appeal Orders for Relief ....................31
                                                                  9
                                                                                  B.        The Panel has Permitted a Debtor to Appeal a Conversion Order Over
                                                                 10                         Trustee Opposition ...................................................................................................32
                                                                 11               C.        The Bankruptcy Code Supports the Debtor's Right to Appeal Without the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                            Trustee's Consent......................................................................................................33
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                  D.        The Cases Cited by the Court are Distinguishable...................................................37
                                                                 13
                                                                      X.          CONCLUSION ....................................................................................................................39
                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2830638.1                                                              ii                                       EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            4 Page4 4ofPage
                                                                                                                              of 44    of4444 ID #:130




                                                                  1 TO THE UNITED STATES BANKRUPTCY APPELLATE PANEL FOR THE NINTH

                                                                  2 CIRCUIT COURT OF APPEALS AND THE OTHER PARTIES IN INTEREST:

                                                                  3               Appellants Rachel Rechnitz, Jona Rechnitz, and Jadelle Jewelry and Diamonds, LLC (the

                                                                  4 "Debtor"), hereby file this joint emergency motion (the "Motion") for a stay of the case pending

                                                                  5 appeal pursuant to Federal Rule of Bankruptcy Procedure 8007. Victor Franco Noval ("Noval"),

                                                                  6 Peter Marco, LLC ("Marco"), and First International, Inc. ("First International"), shall be

                                                                  7 collectively referred to as the "Ineligible Creditors." In support of this Motion, the Appellants

                                                                  8 submit the concurrently-filed Appendix of Exhibits, Declaration of Robert S. Marticello,

                                                                  9 Declaration of Michael V Schafler, and Request for Judicial Notice, and the following

                                                                 10 memorandum of points and authorities.

                                                                 11               On June 19, 2020, the Debtor filed a notice of appeal (the "Appeal") to the Bankruptcy
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Appellate Panel for the Ninth Circuit (the "Panel") of the following four orders:
                               Costa Mesa, California 92626




                                                                 13               1.       The order entered on June 10, 2020 (the "June 10 Order") requiring that Jona

                                                                 14                        Rechnitz and Rachel Rechnitz file a joint declaration under penalty of perjury

                                                                 15                        identifying an providing certain information regarding the alleged creditors of the

                                                                 16                        Debtor. (See Appendix of Exhibits, 1 Ex. 12 at Bates Stamps 459-462.)

                                                                 17               2.       The order entered on June 16, 2020, (the "Reconsideration Order") denying the
                                                                 18                        Debtor's motion for reconsideration of the June 10 Order or, alternatively, for a stay
                                                                 19                        pending the ongoing criminal investigation. (See Ex. 16 at Bates Stamps 516-520.)
                                                                 20               3.       The order entered on June 16, 2020 (the "June 16 Order") directing the entry of an
                                                                 21                        order for relief. (See Ex. 17 at Bates Stamps 521-523.)
                                                                 22               4.       The order for relief entered on June 16, 2020 (the "Order for Relief"). (See Ex. 18
                                                                 23                        at Bates Stamp 524.)
                                                                 24               On June 30, 2020, Rachel Rechnitz and Jona Rechnitz (collectively, the "Rechnitz Parties"
                                                                 25 and together with the Debtor, the "Appellants") each filed a notice of appeal of the same four

                                                                 26 orders in their own right.

                                                                 27
                                                                           1
                                                                                  Unless otherwise expressly provided herein, all exhibit references are to the concurrently filed Appendix of
                                                                 28 Exhibits.

                                                                      2830638.1                                                     1                                 EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            5 Page5 5ofPage
                                                                                                                              of 44    of4444 ID #:131




                                                                  1                           MEMORANDUM AND POINTS AND AUTHORITIES

                                                                  2 I.            INTRODUCTION
                                                                  3               The Court erred. First, the Court erred by entering the Order for Relief when none of the
                                                                  4 elements required by the Code had been satisfied. Second, the Court erred by not granting the

                                                                  5 Debtor's motion to dismiss when it determined that all of the petitioning creditors were ineligible

                                                                  6 and lacked standing to commence the case under the Ninth Circuit's recent decision Dep't of

                                                                  7 Revenue v. Blixseth, 942 F.3d 1179, 1186 (9th Cir. 2019).

                                                                  8               This case was commenced by three petitioning creditors. The Debtor timely contested the
                                                                  9 involuntary petition with a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

                                                                 10 Relying on Blixseth, the Debtor argued that each of the petitioning creditors lacked standing to

                                                                 11 commence the case. At the hearing on the Debtor's motion, the Court agreed, determining that the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 claims of all three petitioning creditors were subject to bona fide disputes based on their own
                               Costa Mesa, California 92626




                                                                 13 judicial admissions and the facts subject to judicial notice. The Court did not, however, grant the

                                                                 14 motion and dismiss the case. Instead, the Court sua sponte ordered the Rechnitz Parties—two

                                                                 15 non-debtors who were not present or represented at the hearing—to file a joint declaration under

                                                                 16 penalty of perjury within seven days identifying all of the Debtor's alleged creditors. The Court

                                                                 17 further ordered that if the Rechnitz Parties did not file the joint declaration for any reason, then it

                                                                 18 would enter an order for relief against the Debtor. The Rechnitz Parties, on advice of non-

                                                                 19 bankruptcy counsel, exercised their Fifth Amendment rights and declined to file the joint

                                                                 20 declaration. The Court entered the June 16 Order directing the entry of the Order for Relief

                                                                 21 (eliminating the Debtor's rights to answer, to a trial, and to contest the involuntary petition).

                                                                 22               A stay pending appeal is appropriate because there is a strong likelihood that the
                                                                 23 Appellants will succeed on appeal. The entry of the Order for Relief is contrary to the express

                                                                 24 requirements of the Code. An involuntary case must be commenced by the requisite number of

                                                                 25 eligible petitioning creditors. See 11 U.S.C. § 303(b). If a putative debtor timely contests the

                                                                 26 involuntary petition, then a bankruptcy court can order relief "after trial" and "only if" it finds that

                                                                 27

                                                                 28

                                                                      2830638.1                                             2                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            6 Page6 6ofPage
                                                                                                                              of 44    of4444 ID #:132




                                                                  1 the debtor is generally not paying its undisputed debts as they become due. See 11 U.S.C. §

                                                                  2 303(h) (emphasis added). Here, none of the statutory requirements were satisfied:

                                                                  3               1.     The Debtor timely contested the involuntary petition by its motion to dismiss.

                                                                  4               2.     There were no eligible petitioning creditors pursuant to § 303(b).

                                                                  5               3.     There was no trial.

                                                                  6               4.     The Court did not find, as required by § 303(h), that the Debtor is not paying its

                                                                  7                      undisputed debts as they come due.

                                                                  8 As such, the entry of the Order for Relief violated the Code.

                                                                  9               The Court did not articulate the legal basis for the entry of the Order for Relief. However,

                                                                 10 as an involuntary case proceeds as a trial, the entry of the order for relief can be viewed only as a

                                                                 11 terminating sanction. The Court entered the Order for Relief as a terminating sanction against the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Debtor because someone else, the Rechnitz Parties, exercised their Fifth Amendment rights. The
                               Costa Mesa, California 92626




                                                                 13 entry of the Order for Relief exceeded the Court's inherent authority to sanction a party in at least

                                                                 14 three respects. First, the Court lacks the authority to issue sanctions that are contrary to the

                                                                 15 express provisions of the Code under the Supreme Court's decision in Law v. Siegel. Second, the

                                                                 16 entry of the Order for Relief was not in response to the type of "extreme circumstances" (i.e.,

                                                                 17 willful deception of the Court) required by the Ninth Circuit to justify terminating sanctions.

                                                                 18 Third, the Ninth Circuit has made clear that imposing the harshest sanction—a terminating

                                                                 19 sanction—in response to a proper exercise of the Fifth Amendment is an abuse of discretion.

                                                                 20 Thus, the entry of the Order for Relief is not authorized under the Code and exceeded the Court's

                                                                 21 authority. The Order for Relief must be vacated.

                                                                 22               The Court was required to grant the Debtor's motion to dismiss. This case was not

                                                                 23 commenced by a single creditor with standing to do so. Under controlling Ninth Circuit law, a

                                                                 24 bona fide dispute as to any portion of a creditor's claim strips the creditor of statutory standing

                                                                 25 under § 303. The Court found that the Ineligible Creditors lacked standing to commence the case

                                                                 26 because their respective claims are subject to bona fide disputes and the Court did so based on the

                                                                 27 standard for a Rule 12(b)(6) motion to dismiss. A lack of statutory standing requires dismissal for

                                                                 28

                                                                      2830638.1                                             3                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            7 Page7 7ofPage
                                                                                                                              of 44    of4444 ID #:133




                                                                  1 failure to state a claim. Moreover, because the Court concluded that the Debtor's motion to

                                                                  2 dismiss had merit, it was required by Bankruptcy Rule 1013(a) and Ninth Circuit precedent to

                                                                  3 grant the motion and dismiss the case without delay. For all these reasons, there is a strong

                                                                  4 likelihood that the Order for Relief will be vacated and that the case will be dismissed.

                                                                  5               A stay is necessary to avoid irreparable harm. An involuntary bankruptcy is an "extreme

                                                                  6 remedy with dire consequences . . . ." See In re Anmuth Holdings LLC, 600 B.R. 168, 188 (Bankr.

                                                                  7 E.D.N.Y. 2019) (internal quotation marks omitted). The entry of an order for relief may

                                                                  8 "seriously affect substantive rights" and has "a great potential for irreparable injury. . . ." See In re

                                                                  9 Mason, 709 F.2d 1313, 1316-17 (9th Cir. 1983). Debtors are dispossessed of their property,

                                                                 10 operations cease, and a trustee is appointed to gather and liquidate assets. See id. at 1317.

                                                                 11 Placing a company in bankruptcy against its will and the legal ramifications that automatically and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 immediately arise, constitute, in and of themselves, irreparable harm. The irreparable harm caused
                               Costa Mesa, California 92626




                                                                 13 by a case proceeding is much greater where, as here, the case was commenced by three ineligible

                                                                 14 creditors and none of the elements required by the Code for the entry of an order for relief were

                                                                 15 satisfied. The Debtor is being subjected to a bankruptcy case that should have never been

                                                                 16 commenced.

                                                                 17               The Debtor will continue to be irreparably harmed as the bankruptcy case moves forward.

                                                                 18 For example, the Rechnitz Parties, on advice of counsel, have invoked their Fifth Amendment

                                                                 19 rights with respect to the verified creditor list, schedules, and statements required by the

                                                                 20 Bankruptcy Rules. As such, the Debtor has been unable to comply with these particular

                                                                 21 requirements, resulting in accusations from the Ineligible Creditors that the Debtor is violating

                                                                 22 court orders. Moreover, the Ineligible Creditors will use the case to obtain free discovery to which

                                                                 23 they would not otherwise be entitled and to further their respective lawsuits in other forums.

                                                                 24 There is also a risk that absent a stay pending appeal the case will so progress by the trustee's

                                                                 25 administration of the case that the Appeal becomes practically moot.

                                                                 26               In contrast, the Ineligible Creditors will not be harmed by a stay—they had no standing or

                                                                 27 right to an order for relief in the first place. Moreover, the Ineligible Creditors have alternative

                                                                 28

                                                                      2830638.1                                             4                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            8 Page8 8ofPage
                                                                                                                              of 44    of4444 ID #:134




                                                                  1 forums for their disputes as each has filed a lawsuit relating to the same disputed claim upon

                                                                  2 which the bankruptcy case was commenced. Absent a stay, the appointed trustee and his

                                                                  3 professionals will continue to administer the case, incurring administrative fees that will not be

                                                                  4 paid if the Order for Relief is vacated. A stay merely preserves the status quo, minimizes

                                                                  5 unnecessary expenses, and furthers judicial economy pending the Appeal. Given the extreme

                                                                  6 nature and serious consequences of the entry of an order for relief, the balance of harms weighs

                                                                  7 heavily in favor of staying this case pending appeal. Accordingly, the Appellants request that the

                                                                  8 Panel stay the Order for Relief pending the Appeal.

                                                                  9

                                                                 10 II.           BACKGROUND

                                                                 11               A.     The Involuntary Petition
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               The Debtor is a Delaware limited liability company. Rachel Rechnitz is the managing
                               Costa Mesa, California 92626




                                                                 13 member of the Debtor. Jona Rechnitz is Rachel's husband.

                                                                 14               On April 6, 2020 (the "Petition Date"), the Petitioning Creditors filed an involuntary
                                                                 15 chapter 7 petition against the Debtor [Docket No. 1] (the "Involuntary Petition"), alleging claims

                                                                 16 against the Debtor under penalty of perjury in the following amounts:

                                                                 17                       Name of Petitioner                      Claim Amount
                                                                 18                       Victor Franco Noval                     $5,800,000
                                                                 19                       Peter Marco, LLC                        $7,676,744
                                                                 20                       First International Diamond, Inc.       $1,976,225
                                                                 21 (See Ex. 1 at Bates Stamp 7.)

                                                                 22               B.     The Pending Lawsuits by the Ineligible Creditors
                                                                 23                      1.      The Noval Action
                                                                 24               On February 10, 2020, Noval filed a complaint in superior court against the Debtor, the
                                                                 25 Rechnitz Parties, and other defendants (the "Noval Action"). Noval asserts that he loaned $5.8

                                                                 26 million to the Debtor. (See Ex. 2 at Bates Stamps 22-23, ¶¶ 15-17.) However, Noval seeks

                                                                 27 damages "in an amount to be proven at trial, but at least $7,000,000[.]" (See id. at Bates Stamp

                                                                 28

                                                                      2830638.1                                               5                          EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            9 Page9 9ofPage
                                                                                                                              of 44    of4444 ID #:135




                                                                  1 31, ¶ 67, and Bates Stamp 33.) According to the Noval Complaint, the $7,000,000 in purported

                                                                  2 damages constitutes the alleged value of the collateral for the loans. (See id. at Bates Stamp 24, ¶

                                                                  3 29.)

                                                                  4               Prior to commencing the Noval Action, Noval filed a police report with the Beverly Hills

                                                                  5 Police. (See Ex. id. at Bates Stamp 25, ¶ 37.) According to Noval, he filed his lawsuit to create a

                                                                  6 criminal investigation, as opposed to attempting to collect the amount allegedly due. (See, e.g.,

                                                                  7 id., at Bates Stamp 27, ¶ 49, "At this point, Plaintiff has no realistic belief that Rechnitz will ever

                                                                  8 pay him back . . . ."; see also id. at Bates Stamp 29, ¶ 53, "Plaintiff is hopeful that the publication

                                                                  9 of this action will cause more victims . . . to report these matters to proper authorities.") As

                                                                 10 discussed in further detail below, Noval's disputed allegations led to a criminal investigation that

                                                                 11 has no merit, but, has nonetheless prejudiced the Appellants in their civil proceedings and in
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 connection with the Involuntary Petition.
                               Costa Mesa, California 92626




                                                                 13               On March 10, 2020, less than one month before the Petition Date, the court in the Noval

                                                                 14 Action entered an order temporarily staying the case pending the hearing on the defendants'

                                                                 15 motion for a stay of proceedings. (See Minute Order, Ex. 3, at Bates Stamp 53.) The defendants

                                                                 16 sought a stay to protect their constitutional rights due to the ongoing criminal investigation

                                                                 17 manufactured by Noval. The hearing on the motion for stay of proceedings is currently set for

                                                                 18 November 3, 2020. (See Noval Action Docket, Ex. 4 at Bates Stamp 55.)

                                                                 19                      2.      The Marco Action

                                                                 20               On March 18, 2020, a third party filed a complaint against Marco in district court seeking
                                                                 21 damages of $1.13 million. (See Ex. 5 at Bates Stamp 68; see also Ex. 6 at Bates Stamp 73, ¶ 21.)

                                                                 22 On April 24, 2020, seven days after the Involuntary Petition was filed, Marco filed a cross

                                                                 23 complaint (the "Marco Complaint") against the Rechnitz Parties and Levin Prado (collectively, the

                                                                 24 "Marco Complaint Defendants"). (See Ex. 6 at Bates Stamp 69.) Marco did not name the Debtor

                                                                 25 as a defendant in the Marco Complaint. (See id. at Bates Stamp 69.) In the Marco Complaint,

                                                                 26 Marco alleges that he consigned jewelry to Mr. Rechnitz, as opposed to the Debtor. (See id. at

                                                                 27 Bates Stamp 79, ¶ 33, "Accordingly, Marco LLC consigned the following pieces of Consigned

                                                                 28

                                                                      2830638.1                                             6                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            10Page1010ofPage
                                                                                                                               of 44    of4444 ID #:136




                                                                   1 Jewelry to Rechnitz." (emphasis added); see also id. at Bates Stamp 80, ¶ 35, and at Bates Stamps

                                                                   2 99-100, ¶ 103.) In addition, despite listing his claim in the amount of $7,676,744 in the

                                                                   3 Involuntary Petition, in the Marco Action, Marco requests damages in the lesser amount of

                                                                   4 $6,950,444.40, subject to proof at trial. (See id. at Bates Stamp 97, ¶ 90.) Marco admits that it

                                                                   5 asserted the wrong claim amount in the Involuntary Petition: "The petitioning creditors are . . .

                                                                   6 Peter Marco, LLC, with Trade Debt/Damages of $7,676,744.00 (The correct amount is

                                                                   7 $6,950,444.40)." (See id. at Bates Stamp 71, ¶ 9.)

                                                                   8               On May 18, 2020, the Marco Defendants filed a motion to stay the Marco Action pending

                                                                   9 the criminal investigation, which Marco opposed. That motion is currently under submission with

                                                                  10 the District Court.

                                                                  11                      3.      First International, Inc.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12               Although First International had not commenced any litigation against the Debtor, in the
                               Costa Mesa, California 92626




                                                                  13 Involuntary Petition, First International alleged a claim in the amount of $1,976,225. However,

                                                                  14 among other disputes, First International's asserted claim primarily arises from the alleged

                                                                  15 consignment of one of the same precious stones that is subject to the Marco Action discussed

                                                                  16 above. 2

                                                                  17               After the entry of the Order for Relief, on June 24, 2020, First International and Oved
                                                                  18 Anter, its principal owner and president, commenced a lawsuit against the Rechnitz Parties and

                                                                  19 others in superior court. In the complaint, Mr. Anter and First International allege that First

                                                                  20 International consigned to the Debtor and Mr. Rechnitz seven pieces of jewelry totaling

                                                                  21 $2,826,890.00. (See Ex. 7 at Bates Stamp 170, ¶ 42.) These are the same pieces of jewelry that

                                                                  22 Mr. Anter testified were consigned to only the Debtor and that form the basis of First

                                                                  23 International's asserted claim against the Debtor in connection with the involuntary case. (See Ex.

                                                                  24 9 at Bates stamp 312, ¶ 4.) After taking into consideration items that Mr. Anter and First

                                                                  25

                                                                  26        2
                                                                                 Marco and First International seek to collect, in part, on account of the same claim. Marco's lawsuit includes
                                                                       a stone owned by First International at the stated value of $1,333,695.00. (See Ex. 6 at Bates Stamp 80, lines 9-10.)
                                                                  27   First International's claim is primarily based on this same stone with a stated value of $1,200,000. (See Ex. 9 at Bates
                                                                       Stamp 312 ¶ 5 and Ex. B at Bates Stamp 335.)
                                                                  28

                                                                       2830638.1                                                   7                                 EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            11Page1111ofPage
                                                                                                                               of 44    of4444 ID #:137




                                                                   1 International recovered and are now in their possession, Mr. Anter and First International seek to

                                                                   2 recover damages in an amount to be proven at trial, but at least $1,976,225.00. (See Ex. 7 at Bates

                                                                   3 Stamp 179, ¶ 51, and at Bates Stamp 200, ¶¶ 108 & 112, and at Bates Stamp 212.)

                                                                   4               C.     The Criminal Investigation

                                                                   5               The Appellants first became aware of the ongoing criminal investigation through a draft of
                                                                   6 Noval's complaint on February 4, 2020. (Schafler Decl. at Ex. B, Cohen Decl. at ¶ 9.) As

                                                                   7 discussed above, the Noval Complaint indicates that Noval had filed a police report with the

                                                                   8 Beverly Hills Police Department ("BHPD") concerning the allegations in the draft complaint. (See

                                                                   9 id.; see also Ex. 2 at Bates Stamp 25, at ¶ 37.) The Appellants, through counsel, confirmed the

                                                                  10 status of a criminal investigation related to the jewelry business by conferring with the BHPD and

                                                                  11 the United States Attorney's Office. (See Schafler Decl. at ¶ 3.) However, the criminal
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 investigation was manufactured by Noval with his disputed and unproven allegations and no
                               Costa Mesa, California 92626




                                                                  13 charges have been filed. The Appellants firmly believe that Noval triggered the criminal

                                                                  14 investigation to prejudice them in connection with the civil litigation and the bankruptcy case.

                                                                  15 The Court's orders, including the entry of the Order for Relief without trial or the satisfaction of

                                                                  16 the elements in the Code, tends to suggest that the existence of the investigation and Ineligible

                                                                  17 Creditors' disputed and inflammatory allegations had the desired effect.

                                                                  18               D.     Commencement of the Involuntary Case
                                                                  19               On April 6, 2020, less than one month after the Noval Action was stayed, the Ineligible
                                                                  20 Creditors filed the Involuntary Petition. A response to the Involuntary Petition was due on May 1,

                                                                  21 2020, i.e., within 21 days of service, plus three additional days because service was by mail. See

                                                                  22 Fed. R. Bankr. P. 1011 & 9006(f). On May 1, 2020, the Debtor filed a motion to dismiss the case

                                                                  23 for failure to state a claim under Rule 12(b)(6) [Docket No. 8] (the "Motion to Dismiss"). (See Ex.

                                                                  24 8 at Bates Stamps 294-303.) By the Motion to Dismiss, the Debtor also sought dismissal on the

                                                                  25 grounds that the Ineligible Creditors filed the case in bad faith. (See id. at Bates Stamps 303-306.)

                                                                  26

                                                                  27

                                                                  28

                                                                       2830638.1                                            8                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            12Page1212ofPage
                                                                                                                               of 44    of4444 ID #:138




                                                                   1               E.     The Hearing on the Motion to Dismiss and the Court's Order

                                                                   2               On June 9, 2020, at 10:00 a.m., the Court heard two motions, the Motion to Dismiss and
                                                                   3 the Ineligible Creditors' motion for the appointment of an interim trustee [Docket No. 12] (the

                                                                   4 "Trustee Motion"). A status conference was also on calendar that day.

                                                                   5               With respect to the Motion to Dismiss, the Court determined that, as argued by the Debtor,
                                                                   6 the Ineligible Creditors are ineligible to be petitioning creditors because their claims are subject to

                                                                   7 bona fide disputes as to amount and/or liability based on the Ineligible Creditors' judicial

                                                                   8 admissions and the facts subject to judicial notice. (See Ex. 11 at Bates Stamps 396, lines 1-23; at

                                                                   9 Bates Stamp 398, lines 8-21; at Bates Stamp 402, lines 7-18; at Bates Stamp 402, line 24 - Bates

                                                                  10 Stamp 403, line 5; at Bates Stamp 412, lines 13-16; at Bates Stamp 426, lines 14-18; and Bates

                                                                  11 Stamp 451, lines 20-22.) The Court also determined that the Ineligible Creditors were not allowed
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 to amend the Involuntary Petition. (See id. at Bates Stamp 426, lines 18-20.)
                               Costa Mesa, California 92626




                                                                  13               The Court indicated that it was denying the Trustee Motion without prejudice. (See id. at
                                                                  14 Bate Stamp 432, lines 2-4.) The Court stated that it did not see the need for a trustee because,

                                                                  15 based on the Ineligible Creditors' allegations, any trustee would be pursuing avoidance claims.

                                                                  16 (See id. at Bates Stamp 431, line 14 to Bates Stamp 432, line 4.) Moreover, the Court sustained

                                                                  17 the majority of the evidentiary objections of the Debtor to the alleged evidence submitted by the

                                                                  18 Ineligible Creditors in support of their motion. (See id. at Bates Stamps 378-391.) This included

                                                                  19 striking the purported evidence of Jona Rechnitz's prior unrelated conviction and sustaining

                                                                  20 objections to their improper testimony, which was merely a recitation of the arguments in the

                                                                  21 Ineligible Creditors' filed complaints. (See id. at Bates Stamp 389, lines 3-16.)

                                                                  22               Notwithstanding the conclusion that the Ineligible Creditors had no standing to commence
                                                                  23 this case, the Court did not grant the Motion to Dismiss. Instead, the Court ordered, sua sponte

                                                                  24 and without briefing, the Rechnitz Parties, and not the Debtor, to sign and file, under penalty of

                                                                  25 perjury, a joint declaration identifying each and every one of the Debtor's creditors as of the

                                                                  26 petition date of April 6, 2020. (See id. at Bates Stamp 430, lines 15-24; Ex. 12 at Bates Stamp

                                                                  27 461, § 1.) The Rechnitz Parties were not present or represented at the June 9 hearing. (See Ex. 11

                                                                  28

                                                                       2830638.1                                            9                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            13Page1313ofPage
                                                                                                                               of 44    of4444 ID #:139




                                                                   1 at 367-458.) The Court required that the declaration be filed within seven days of the hearing, by

                                                                   2 3:00 p.m. on Tuesday, June 16, 2020. (See Ex. 12 at Bates Stamp 461, § 2.) The June 10 Order

                                                                   3 resulting from the June 9 hearing states that if the Rechnitz Parties failed to file the joint

                                                                   4 declaration by the deadline, the Court would deny the Motion to Dismiss and "immediately enter

                                                                   5 an order for relief in this case." (See id. at Bates Stamps 461-462, § 3.) The Court stated that it

                                                                   6 would enter the order for relief even if the joint declaration was not filed because the Rechnitz

                                                                   7 Parties invoked their Fifth Amendment rights. (See Ex. 11 at Bates Stamp 450, lines 1-3.) The

                                                                   8 Court did not make any findings of fact to support the entry of an order for relief or the imposition

                                                                   9 of terminating sanctions against Debtor. (See Ex. 11 at 367-458.)

                                                                  10               The June 10 Order provided the Ineligible Creditors with an additional 60 days to contact

                                                                  11 other creditors in order to determine whether any such creditors were willing to join the petition.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 (See Ex. 12 at Bates Stamp 462, § 4.a.) Any joinders were to be filed by 3:00 p.m. on August 14,
                               Costa Mesa, California 92626




                                                                  13 2020. (See id.) The June 10 Order also authorized the Ineligible Creditors to conduct certain

                                                                  14 limited discovery if the joint declaration was filed by the Rechnitz Parties. (See id. at Bates Stamp

                                                                  15 462, § 4.b.)

                                                                  16               F.     The Ineligible Creditors Immediately Begin to Take Advantage of the Order

                                                                  17               The Ineligible Creditors immediately began using the June 10 Order as a sword. On June
                                                                  18 11, 2020, the day after the entry of the June 10 Order, Marco's counsel filed a declaration in his

                                                                  19 pending lawsuit against Rechnitz Parties, among others, related to the motion for a stay of that

                                                                  20 case stating as follows:

                                                                  21                      The point being, is that by filing their Joint Declarations sworn under
                                                                                          penalty of perjury regarding their defrauded creditors (like Marco),
                                                                  22                      and their having to be deposed by Petitioning Creditors re same.
                                                                                          Rechnitz will de facto, have to waive their Fifth amendment rights
                                                                  23                      against self-incrimination from criminal liability that they fear in this
                                                                                          Motion. If indeed, Rechnitz complies with Judge Russell’s Order, this
                                                                  24                      Motion for Stay would be moot.
                                                                  25 (See Ex. 13 at Bates Stamps 465-466 (emphasis in original).)

                                                                  26               The Ineligible Creditors also began seeking discovery that was broader and more
                                                                  27 complicated than contemplated by the Court. (See Ex. 14 at Bates Stamps 474-475.) The

                                                                  28

                                                                       2830638.1                                             10                             EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            14Page1414ofPage
                                                                                                                               of 44    of4444 ID #:140




                                                                   1 Ineligible Creditors reiterated their position that if the Rechnitz Parties complied with the June 10

                                                                   2 Order, they will have waived their Fifth Amendment rights "as to the entire subject matter which

                                                                   3 will be a large swath of questions about the various creditors and Jona and Rachel's credibility is

                                                                   4 fair game and at issue." (See id. at Bates Stamp 474.)

                                                                   5               G.     The Entry of the Order For Relief

                                                                   6               There was a week between the June 9 hearing on the Motion to Dismiss and the June 16
                                                                   7 deadline to file the joint declaration. The day prior to the deadline, on June 15, 2020, the Debtor

                                                                   8 filed a motion for reconsideration of the June 10 Order or, alternatively, to stay the case pending

                                                                   9 the conclusion of the criminal investigation (the "Reconsideration Motion"). The Reconsideration

                                                                  10 Motion highlighted the untenable position in which the Appellants were placed. (See Ex. 15 at

                                                                  11 Bates Stamps 509-511.) The Rechnitz Parties could either file the joint declaration and, as
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 asserted by the Ineligible Creditors, potentially waive their Fifth Amendment rights in the
                               Costa Mesa, California 92626




                                                                  13 bankruptcy case and the pending lawsuits, or, alternatively, invoke their Fifth Amendment rights

                                                                  14 and risk a terminating sanction against the Debtor in the form of an order for relief. (See id. at

                                                                  15 509-510.) As indicated in the Reconsideration Motion, the Rechnitz Parties, on advice of counsel,

                                                                  16 invoked their Fifth Amendment rights and did not file the joint declaration demanded by the

                                                                  17 Court. (See Ex. 15 at Bates Stamp 502.)

                                                                  18               On June 16, 2020, after the 3:00 p.m. deadline for the filing of the joint declaration passed,
                                                                  19 the Court entered the order denying the Reconsideration Motion. In that order, the Court

                                                                  20 reiterated that it intended to enter the order for relief if the joint declaration was not filed because

                                                                  21 the Rechnitz Parties invoked their Fifth Amendment rights. (See Ex. 16 at Bates Stamps 517-

                                                                  22 519.) After entry of the order denying the Reconsideration Motion, the Court entered an order

                                                                  23 directing the Clerk of Court to enter an order for relief under chapter 7 and requiring the Debtor to

                                                                  24 file all schedules and related documentation for a chapter 7 case, in accordance with the Local

                                                                  25 Bankruptcy Rules, within fourteen days of the entry of the order. (See Ex. 17 at Bates Stamp

                                                                  26 523.) On that same date, the Court entered the Order for Relief. (See Ex. 18 at Bates Stamp 524.)

                                                                  27 The Order for Relief requires that the Debtor file a list of creditors and schedules within seven and

                                                                  28

                                                                       2830638.1                                             11                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            15Page1515ofPage
                                                                                                                               of 44    of4444 ID #:141




                                                                   1 fourteen days, respectively, after the entry of the Order for Relief. The deadline to file a list of

                                                                   2 creditors was June 23, 2020 and the deadline to file schedules under penalty of perjury was June

                                                                   3 30, 2020.

                                                                   4               H.       The Appointment of the Trustee

                                                                   5               Following the entry of the Order for Relief, on June 18, 2020, Sam S. Leslie (the
                                                                   6 "Trustee"), was appointed as the chapter 7 trustee in the case. That same day, the Trustee emailed

                                                                   7 a letter to counsel for the Debtor (with a copy to the Ineligible Creditors' counsel), stating that the

                                                                   8 Debtor may no longer transact business, requesting the turnover of all inventory, and requesting,

                                                                   9 in seven days, a substantial amount of information. (See Ex. 21 at Bates Stamps 530-533.) The

                                                                  10 Debtor is in the process of gathering information to comply with the Trustee's request and has

                                                                  11 been producing documents on a rolling basis. (See Marticello Decl. at ¶ 6.)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12               The Debtor has been unable to comply with certain of its obligations under the Code and
                               Costa Mesa, California 92626




                                                                  13 the Bankruptcy Rules. The Debtor was unable to file the list of creditors due on June 23, 2020, or

                                                                  14 the schedules and statement of financial affairs due on June 30, 2020, because the person who has

                                                                  15 access to the information to prepare, and who would prepare, sign, and verify, such items, on

                                                                  16 advice of counsel, declined to answer based on the Fifth Amendment privilege against self-

                                                                  17 incrimination. 3 (See Ex. 19 at Bates Stamp 525 and Ex. 20 at Bates Stamp 527.) As a result, the

                                                                  18 Ineligible Creditors have taken the position that the Debtor is violating the Court's orders. (See

                                                                  19 Ex. 29 at Bates Stamps 591-592.) To the extent that other obligations of the Debtor require that

                                                                  20 the Rechnitz Parties provide testimony or evidence, they will continue to assert their Fifth

                                                                  21 Amendment privilege. (See Schafler Dec. at ¶ 5.)

                                                                  22               The Debtor is in the process of gathering information to comply with the Trustee's request
                                                                  23 and has been producing documents on a rolling basis. (See Marticello Decl. at ¶ 6.)

                                                                  24

                                                                  25

                                                                  26
                                                                            3
                                                                                   As discussed in the Reconsideration Motion, the creditor list and schedules implicate the Rechnitz Parties'
                                                                  27 Fifth Amendment rights because such documents require testimony under penalty perjury identifying, among other
                                                                       matters, the persons with whom Jadelle conducted its jewelry business and the very transactions subject to the
                                                                  28 criminal investigation.

                                                                       2830638.1                                                     12                                EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            16Page1616ofPage
                                                                                                                               of 44    of4444 ID #:142




                                                                   1               I.      The Rechnitz Parties Appeal

                                                                   2               On June 30, 2020, the Rechnitz Parties file notice of appeal of the Orders in their own
                                                                   3 right. (See Exs. 22 & 23.)

                                                                   4               J.      The Debtor's Emergency Motion for a Stay Pending Appeal to the Bankruptcy
                                                                   5                       Court
                                                                   6               On June 19, 2020, the Debtor filed an emergency motion for a stay pending the Appeal
                                                                   7 (the "Stay Motion"). (See Ex. 33 at Bates Stamp 659.) Over a week later, on June 30, 2020, the

                                                                   8 Court denied the motion. (See Ex. 24 at Bates Stamp 550.) Importantly, the Court did not address

                                                                   9 the merits of the entry of the Order for Relief or any of the arguments in the Stay Motion

                                                                  10 regarding why the entry of the Order for Relief was in error. (See Ex. 25 at Bates Stamps 551-

                                                                  11 559.) The Court's ruling did not discuss the legal standard for granting a stay pending appeal or
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 weigh the probability of success factor. (See id.)
                               Costa Mesa, California 92626




                                                                  13               The Court denied the Stay Motion because it determined that the Debtor lacked standing to
                                                                  14 appeal without the Trustee's express authorization. 4 (See Ex. id. at Bates Stamp 555.) The Court

                                                                  15 stated its belief that the Debtor's attorneys have a conflict of interest and that the motion for a stay

                                                                  16 pending appeal was an effort to obstruct the Trustee. (See id.) The Court stated that the Debtor's

                                                                  17 assertions that the Ineligible Creditors commenced the involuntary case in bad faith lack merit

                                                                  18 because the Court has not made a finding that the Ineligible Creditors have acted in bad faith. (See

                                                                  19 id. at Bates Stamp 556.) The Court held that the Debtor failed to submit admissible evidence of

                                                                  20 irreparable harm because it has not proven that, notwithstanding the Order for Relief, it is

                                                                  21 operating or that it is paying its debts as they come due (i.e., in essence, the issues that would have

                                                                  22 been litigated in the involuntary case had there been petitioning creditors with standing and a

                                                                  23 trial). (See id. at 556-557.) The Court stated that the Rechnitz Parties' invocation of their Fifth

                                                                  24 Amendment rights constitutes stonewalling by the Debtor and it has not yet determined whether

                                                                  25 the Rechnitz Parties invocation of the Fifth Amendment is permissible. (See id. at 558.)

                                                                  26
                                                                            4
                                                                                   The issue of standing was raised by the Ineligible Creditors in opposition to the Stay Motion and was not
                                                                  27 briefed by the Debtor. Moreover, because the Rechnitz Parties noticed their respective appeals earlier in the day on
                                                                       June 30, 2020, the Court's ruling did not take into consideration the Rechnitz Parties' standing to appeal and the
                                                                  28 impact of such standing.

                                                                       2830638.1                                                    13                                 EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            17Page1717ofPage
                                                                                                                               of 44    of4444 ID #:143




                                                                   1               K.     The Basis for the Order for Relief

                                                                   2               The purported legal basis for the entry of the Order for Relief is not clear. The Court did
                                                                   3 not cite to any statute, rule, or other legal basis in either its June 10 Order or its June 16 Order to

                                                                   4 support the orders contained therein or the entry of the Order for Relief. (See Ex. 12 at Bates

                                                                   5 Stamps 459-462; see also Ex. 17 at Bates Stamps 521-523.) The Court did not make any findings

                                                                   6 on the record of the June 9 hearing or in its orders to support the entry of the Order for Relief

                                                                   7 under the Code or as a terminating sanction. (See Ex. 11 at Bates Stamps 367-458.) The Court's

                                                                   8 memorandum decision denying the Stay Motion did not address the legal basis for the entry for

                                                                   9 the Order for Relief. (See Ex. 25 at Bates Stamps 551-559.)

                                                                  10

                                                                  11 III.          THE LEGAL STANDARD FOR STAYING A CASE PENDING APPEAL
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12               Federal Rule of Bankruptcy Procedure ("Rule") 8007(a)(1)(A) allows the appellate court to
                               Costa Mesa, California 92626




                                                                  13 suspend an order pending appeal. A stay enables a court to take the time it needs to consider an

                                                                  14 appeal without depriving justice for the party seeking review. See Nken v. Holder, 556 U.S. 418,

                                                                  15 422 (2009) ("It takes time to decide a case on appeal. Sometimes a little; sometimes a lot. 'No

                                                                  16 court can make time stand still' while it considers an appeal, . . . and if a court takes the time it

                                                                  17 needs, the court's decision may in some cases come too late for the party seeking review.").

                                                                  18               The standard for determining whether to grant a stay pending appeal is similar to the
                                                                  19 standard for issuing a preliminary injunction. See Hilton v. Braunskill, 481 U.S. 770, 776 (1987);

                                                                  20 Tribal Vill. of Akutan v. Hodel, 859 F.2d 662, 663 (9th Cir. 1988). For both the appellate court

                                                                  21 and the district court, the factors to be considered are:

                                                                  22                      (1) whether the stay applicant has made a strong showing that he is
                                                                                          likely to succeed on the merits of the appeal; (2) whether the applicant
                                                                  23                      will be irreparably injured absent a stay; (3) whether the issuance of
                                                                                          the stay will substantially injure the other parties in the proceeding;
                                                                  24                      and (4) where the public interest lies.
                                                                  25 Braunskill, 481 U.S. at 776; see also Nken v. Holder, 556 U.S. 418, 425-26 (2009). Equal weight

                                                                  26 does not need to be given to the four factors and the court may use the sliding scale approach to

                                                                  27 decide the motion for a stay. See Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011).

                                                                  28

                                                                       2830638.1                                             14                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            18Page1818ofPage
                                                                                                                               of 44    of4444 ID #:144




                                                                   1 Courts have typically placed more weight on the first two factors. See Lair v. Bullock, 697 F.3d

                                                                   2 1200, 1203 (9th Cir. 2012).

                                                                   3               The factor requiring a strong showing of likelihood of success on appeal is not a rigid

                                                                   4 concept. It does not mean that the applicant must prove that they are more likely to succeed on

                                                                   5 appeal than not. See Leiva-Perez v. Holder, 640 F.3d 962, 966-67 (9th Cir. 2011). After

                                                                   6 analyzing the different terminology, from a "reasonable probability" to "serious legal questions" to

                                                                   7 "fair prospect," the Ninth Circuit held:

                                                                   8
                                                                                          We think these formulations are essentially interchangeable, and
                                                                   9                      that none of them demand a showing that success is more likely
                                                                                          than not. Regardless of how one expressed the requirement, the
                                                                  10                      idea is that in order to justify a stay, a petitioner must show, at a
                                                                                          minimum, that she has a substantial case for relief on the merits.
                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 Id. at 967-68.
                               Costa Mesa, California 92626




                                                                  13               According to the Ninth Circuit, a rule that the moving party need not demonstrate that

                                                                  14 success on appeal is probable "makes good sense." See id. at 967. The Ninth Circuit explained:

                                                                  15                      A more stringent requirement would either, in essence, put every case
                                                                                          in which a stay is requested on an expedited schedule, with parties
                                                                  16                      required to brief the merits of the case in depth for stay purposes, or
                                                                                          would have the court attempting to predict with accuracy the
                                                                  17                      resolution of often-thorny legal issues without adequate briefing and
                                                                                          argument. Such pre-adjudication adjudication would defeat the
                                                                  18                      purpose of a stay, which is to give the reviewing court the time to "act
                                                                                          responsibly," rather than doling out "justice on the fly."
                                                                  19

                                                                  20 Id.

                                                                  21
                                                                       IV.         THE DEBTOR HAS A STRONG LIKELIHOOD OF SUCCESS ON APPEAL
                                                                  22
                                                                                   A.     The Order for Relief is Appealable
                                                                  23
                                                                                   An order for relief is a final appealable order. See In re Mason 709 F.2d 1313, 1316 &
                                                                  24
                                                                       1318 (9th Cir. 1985). "A bankruptcy court's findings of fact are reviewed for clear error and its
                                                                  25
                                                                       conclusions of law are reviewed de novo. Mixed questions of law and fact are reviewed de novo."
                                                                  26
                                                                       In re Quality Laser Works, 211 B.R. 936, 940 (B.A.P. 9th Cir. 1997), aff'd, 165 F.3d 37 (9th Cir.
                                                                  27
                                                                       1998) (internal citations omitted).
                                                                  28

                                                                       2830638.1                                              15                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            19Page1919ofPage
                                                                                                                               of 44    of4444 ID #:145




                                                                   1               B.     The Appellants Have Standing to Appeal the Order for Relief

                                                                   2               Standing is determined under the "persons aggrieved" test. As stated by the Panel:
                                                                   3 "[a]ppellate standing in bankruptcy is determined under the so-called 'persons aggrieved' test that

                                                                   4 has been carried over from the former Bankruptcy Act. Only one who is directly and adversely

                                                                   5 affected pecuniarily has standing to appeal a bankruptcy court's order." In re Menk, 241 B.R. 896,

                                                                   6 917 (B.A.P. 9th Cir. 1999). "A 'person aggrieved' is someone whose interest is directly affected

                                                                   7 by the bankruptcy court's order, either by a diminution in property, an increase in the burdens on

                                                                   8 the property, or some other detrimental effect on the rights of ownership inherent in the property."

                                                                   9 In re Popp, 323 B.R. 260, 265 (B.A.P. 9th Cir. 2005). For a person to have appellate standing, the

                                                                  10 order appealed must diminish the appellant's property, increase the appellant's burdens, or

                                                                  11 detrimentally affect the appellant's rights. See Matter of Fondiller, 707 F.2d 441, 442, 443 (9th
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 Cir. 1983).
                               Costa Mesa, California 92626




                                                                  13               The Ninth Circuit, in determining that an order for relief is a final order that can be
                                                                  14 appealed, permitted a debtor to appeal the entry of the order for relief. See In re Mason 709 F.2d

                                                                  15 1313, 1314 (9th Cir. 1985). Important to the Ninth Circuit's ruling in Mason was the serious effect

                                                                  16 on the debtor's substantive rights and the great potential for irreparable harm that occurs upon the

                                                                  17 entry of the order relief. See id. at 1316-17 (detailing the practical effect of the entry of the order

                                                                  18 for relief due to the provisions of the Code triggered as a result). The Ninth Circuit's Mason

                                                                  19 decision supports the position that a debtor has standing to appeal the entry of an order for relief.

                                                                  20               The Appellants have standing. The Debtor, as the entity placed into bankruptcy against its
                                                                  21 will, is clearly a "person aggrieved" as it was directly and adversely affected by the Order for

                                                                  22 Relief. This is not an appeal of an order approving a single transaction affecting the size of the

                                                                  23 estate, but a challenge to the legitimacy of the case's existence in the first instance. Moreover, as

                                                                  24 detailed by the Ninth Circuit, the provisions of the Code triggered as a result of the entry of the

                                                                  25 Order for Relief substantially affect the Debtor's rights. In re Mason 709 F.2d at 1317.

                                                                  26               The Rechnitz Parties also have standing. A party's failure to attend the hearing that led to
                                                                  27 the order appealed has no bearing on whether the party has standing. See Matter of Point Ctr.

                                                                  28

                                                                       2830638.1                                              16                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            20Page2020ofPage
                                                                                                                               of 44    of4444 ID #:146




                                                                   1 Fin., Inc., 890 F.3d 1188, 1193 (9th Cir. 2018). As the parties ordered to provide testimony under

                                                                   2 oath by the June 10 Order, they were directly affected by the Court's order, which led to the Order

                                                                   3 for Relief. (See Ex. 12 at Bates Stamp 461.) Moreover, Rachel Rechnitz's rights and interests, as

                                                                   4 the member and managing member of the Debtor, were detrimentally affected by the entry of the

                                                                   5 Order for Relief. See, e.g., Bellevue Place Assocs. v. Caisse Centrale Des Banques Populaires,

                                                                   6 1994 WL 687474, at *5 (N.D. Ill. 1994) (holding that the entities that managed the hotel owned by

                                                                   7 the debtor had standing to appeal the court's order appointing a trustee because the order impaired

                                                                   8 their rights to control the reorganization). For example, according to the Court's decision denying

                                                                   9 the Stay Motion, the entry of the Order for Relief divested Rachel Rechnitz of authority to cause

                                                                  10 the Debtor to act. As discussed below, the Debtor disputes that it lacks the authority to appeal

                                                                  11 without the Trustee's consent. However, if the Panel agrees with the Court's ruling on this point,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 then Rachel Rechnitz's rights were necessarily affected and she has standing.
                               Costa Mesa, California 92626




                                                                  13               If any one of the Debtor, Mr. Rechnitz, or Mrs. Rechnitz have standing to appeal the Order

                                                                  14 for Relief, then the Panel may reach the merits of the Appeal as the appellants appeal the same

                                                                  15 orders and raise the same arguments. See, e.g., Bd. of Nat. Res. of State of Wash. v. Brown, 992

                                                                  16 F.2d 937, 942 (9th Cir. 1993) ("If any one of these three has standing, we may reach the merits of

                                                                  17 the equal protection argument without considering whether the other two also have standing.")

                                                                  18               C.     The Order For Relief Must Be Vacated
                                                                  19                      1.      Entry of the Order for Relief Violated the Code
                                                                  20               The Bankruptcy Code permits the entry of an order for relief only in certain express
                                                                  21 circumstances, none of which have been satisfied in this case. Under the Bankruptcy Code, an

                                                                  22 involuntary petition must be commenced by the requisite number of eligible petitioning creditors.

                                                                  23 See 11 U.S.C. § 303(b). If an involuntary petition is timely controverted, the court shall, after

                                                                  24 trial, enter an order for relief "only if — (1) the debtor is generally not paying such debtor's debts

                                                                  25 as such debts become due unless such debts are the subject of a bona fide dispute as to liability or

                                                                  26 amount . . . ." See 11 U.S.C. § 303(h) (emphasis added). The entry of an order for relief without

                                                                  27 making the finding required by § 303(h) constitutes reversible error. See Bartmann v. Maverick

                                                                  28

                                                                       2830638.1                                            17                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            21Page2121ofPage
                                                                                                                               of 44    of4444 ID #:147




                                                                   1 Tube Corp., 853 F.2d 1540, 1546 (10th Cir. 1988); see also In re Arriola Energy Corp., 74 B.R.

                                                                   2 784, 790-791 (S.D. Tex. 1987) (remanding a case to the bankruptcy court because the putative

                                                                   3 debtors were denied procedural due process by not having an opportunity to present evidence

                                                                   4 regarding whether they were generally paying their debts).

                                                                   5               The entry of the Order for Relief was improper because none of the elements of the Code

                                                                   6 were satisfied.

                                                                   7               x      First, the Debtor timely controverted the Involuntary Petition, and, therefore, entry

                                                                   8                      of an order for relief due to an alleged debtor's default is not appropriate. See 11

                                                                   9                      U.S.C. § 303(h).

                                                                  10               x      Second, the Court concluded that each of the Ineligible Creditors were ineligible

                                                                  11                      under the Ninth Circuit's decision in Blixseth and, as a result, the Ineligible
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12                      Creditors lacked standing to commence the case as required by § 303(b). See Dep't
                               Costa Mesa, California 92626




                                                                  13                      of Revenue v. Blixseth, 942 F.3d 1179, 1185 (9th Cir. 2019) (stating "that a bona

                                                                  14                      fide dispute as to any amount of a petitioning creditor's claim strips the creditor of

                                                                  15                      standing. . . .").

                                                                  16               x      Third, there was no finding, after trial (or at all), that the Debtor was generally not

                                                                  17                      paying its undisputed debts as they became due on the agreed-to terms. See 11

                                                                  18                      U.S.C. § 303(h). Instead, the Debtor was deprived of its statutory and due

                                                                  19                      process rights to answer and have a trial on the Involuntary Petition. See In re

                                                                  20                      Arriola Energy Corp., 74 B.R. at 790-791.

                                                                  21               Because the Debtor timely controverted the Involuntary Petition, the Court coul enter an

                                                                  22 order for relief "only if" there were the requisite number of petitioning creditors and the Court

                                                                  23 determined after a trial that the Debtor was generally not paying its undisputed debts as they

                                                                  24 became due. These requirements were not satisfied. For this reason alone, the Order for Relief

                                                                  25 must be vacated.

                                                                  26

                                                                  27

                                                                  28

                                                                       2830638.1                                             18                             EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            22Page2222ofPage
                                                                                                                               of 44    of4444 ID #:148




                                                                   1                      2.      The Order For Relief Cannot Be Justified as a Terminating Sanction

                                                                   2               The basis for the Court's entry of the Order for Relief is not clear from the record.
                                                                   3 However, as an involuntary bankruptcy case proceeds as an adversary proceeding with the order

                                                                   4 for relief serving as the judgment sought by the petitioners, the entry of the Order for Relief can be

                                                                   5 viewed only as a terminating sanction. See In re Mason 709 F.2d 1313, 1316 & 1318 (9th Cir.

                                                                   6 1985) (stating that an involuntary case has many of the "attributes of 'adversary proceedings'" and

                                                                   7 that the "rules contemplate a procedure much like any other lawsuit. . . ."). Because the Court did

                                                                   8 not cite to any rule or Code provision to support the issuance of terminating sanctions and because

                                                                   9 entry of the Order for Relief did not satisfy the elements of the Code, the Appellants have also

                                                                  10 analyzed the entry of the Order for Relief as an exercise of the Court's inherent authority. The

                                                                  11 entry of the Order for Relief also exceeded the Court's inherent authority.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12                              (a)     The Entry of the Order for Relief Is Contrary to Supreme Court
                               Costa Mesa, California 92626




                                                                  13                                      Precedent
                                                                  14               The entry of the Order for Relief is contrary to the Supreme Court's holding in Law v.
                                                                  15 Siegel. In that case, the bankruptcy court surcharged the debtor's homestead exemption as a

                                                                  16 sanction for his serious misconduct. See Law v. Siegel, 571 U.S. 415, 420-21 (2014). The

                                                                  17 Supreme Court stated:

                                                                  18
                                                                                          It is hornbook law that § 105(a) "does not allow the bankruptcy court
                                                                  19                      to override explicit mandates of other sections of the Bankruptcy
                                                                                          Code." Section 105(a) confers authority to "carry out" the provisions
                                                                  20                      of the Code, but it is quite impossible to do that by taking action that
                                                                                          the Code prohibits. That is simply an application of the axiom that a
                                                                  21                      statute's general permission to take actions of a certain type must yield
                                                                                          to a specific prohibition found elsewhere. Courts' inherent
                                                                  22                      sanctioning powers are likewise subordinate to valid statutory
                                                                                          directives and prohibitions. We have long held that "whatever
                                                                  23                      equitable powers remain in the bankruptcy courts must and can
                                                                                          only be exercised within the confines of" the Bankruptcy Code.
                                                                  24

                                                                  25 Law, 571 U.S. at 421 (emphasis added). With this in mind, the Supreme Court concluded that the

                                                                  26 surcharge was unauthorized because it "contravened a specific provision of the Code." See id. at

                                                                  27 422.

                                                                  28

                                                                       2830638.1                                              19                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            23Page2323ofPage
                                                                                                                               of 44    of4444 ID #:149




                                                                   1               The Court's decision to direct the entry of the Order for Relief as a sanction was

                                                                   2 unauthorized because it contravened a specific provision of the Code. As discussed above, the

                                                                   3 Code sets forth the specific requirements that must be satisfied for the entry of an order for relief.

                                                                   4 There must be the requisite number of petitioning creditors. See 11 U.S.C. § 303(b). Moreover,

                                                                   5 the Code expressly states that where, as here, the involuntary petition is timely controverted, then

                                                                   6 an order for relief can be entered "after trial" and "only if — (1) the debtor is generally not paying

                                                                   7 such debtor's debts as such debts become due unless such debts are the subject of a bona fide

                                                                   8 dispute as to liability or amount . . . ." See 11 U.S.C. § 303(h) (emphasis added). Here, there were

                                                                   9 no eligible creditors with standing to commence this case as required by § 303(b) and the Court

                                                                  10 did not find, after a trial, that the Debtor was generally not paying its undisputed debts as they

                                                                  11 became due as required by § 303(h). Under Law v. Siegel, the Court lacked the sanctioning power
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 to override the Code and to enter an order for relief contrary to the Code's to the specific
                               Costa Mesa, California 92626




                                                                  13 provisions of the Code—§§ 303(b) and (h). Accordingly, the Order for Relief must be vacated.

                                                                  14                              (b)     The Entry of the Order For Relief Exceeded the Court's
                                                                  15                                      Inherent Authority to Issue Sanctions
                                                                  16               The Order for Relief exceeded the scope of the Court's inherent authority to issue
                                                                  17 sanctions. Federal courts have the inherent power "to levy sanctions in response to abusive

                                                                  18 litigation tactics." See Fjelstad v. Am. Honda Motor Co., Inc., 762 F.2d 1334, 1338 (9th Cir.

                                                                  19 1985) (internal quotation marks omitted). However, a court's inherent power to sanction has

                                                                  20 limits. As explained by the Ninth Circuit:

                                                                  21                      In this circuit, courts have inherent power to dismiss an action when
                                                                                          a party has willfully deceived the court and engaged in conduct
                                                                  22                      utterly inconsistent with the orderly administration of justice. Due
                                                                                          process limits the imposition of the severe sanctions of dismissal or
                                                                  23                      default to extreme circumstances in which the deception related to
                                                                                          matters in controversy and prevents their imposition merely for
                                                                  24                      punishment of an infraction that did not threaten to interfere with the
                                                                                          rightful decision of the case.
                                                                  25

                                                                  26 Fjelstad, 762 F.2d at 1338 (9th Cir. 1985) (internal citations and quotation marks omitted)

                                                                  27 (emphasis added).

                                                                  28

                                                                       2830638.1                                             20                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            24Page2424ofPage
                                                                                                                               of 44    of4444 ID #:150




                                                                   1               The Ninth Circuit has also made clear that terminating sanctions in response to the

                                                                   2 invocation of the Fifth Amendment is improper and constitutes an abuse of discretion. See

                                                                   3 Campbell v. Gerrans, 592 F.2d 1054, 1057 (9th Cir. 1979) (discussing in the context of

                                                                   4 terminating sanctions issued related to discovery under Rule 37); see also Doe ex. rel. Rudy-

                                                                   5 Glanzer v. Glanzer, 232 F.3d 1258, 1265 (9th Cir. 2000) ("[T]he Rules of Civil Procedure

                                                                   6 recognize an appropriate role for the exercise of this privilege, and a refusal to respond to

                                                                   7 discovery under such invocation cannot justify the imposition of penalties."). In Campbell, the

                                                                   8 plaintiff pled the Fifth Amendment in response to certain interrogatories. See id. at 1056. The

                                                                   9 district court ordered the plaintiff to answer the interrogatories or face dismissal. When the

                                                                  10 plaintiff did not answer the interrogatories as ordered by the court, the court dismissed the lawsuit.

                                                                  11 See id. The Ninth Circuit, quoting the Supreme Court, made clear that the Fifth Amendment
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 privilege applies regardless of the nature of the proceeding. See id. at 1057. The Ninth Circuit
                               Costa Mesa, California 92626




                                                                  13 held that "[i]mposing the harshest of Rule 37 sanctions on a proper exercise of Fifth Amendment

                                                                  14 rights is not in accord with Supreme Court decisions." See id.

                                                                  15               Here, the Court exceeded its inherent authority by directing the entry of the Order for

                                                                  16 Relief, a terminating sanction. The Court did not find the type of "extreme circumstances" and

                                                                  17 "willful deception" necessary to support the imposition of a terminating sanction. Nor could it.

                                                                  18 Neither the Rechnitz Parties nor the Debtor engaged in conduct that would warrant the imposition

                                                                  19 of sanctions (let alone a terminating sanction). Instead, the Court pre-determined to impose a

                                                                  20 terminating sanction against the Debtor if the Rechnitz Parties did not to file the joint declaration

                                                                  21 for any reason. This was improper. Thus, the entry of the Order for Relief cannot be justified as a

                                                                  22 terminating sanction under the Court's inherent power.

                                                                  23               The Court's imposition of a terminating sanction due to the Rechnitz Parties' permissible

                                                                  24 invocation of their Fifth Amendment rights violated Ninth Circuit law. The Ineligible Creditors

                                                                  25 will certainly argue that the Debtor, an LLC, does not have a Fifth Amendment right. But, this

                                                                  26 argument misses the point and demonstrates the severity of the sanction. The June 10 Order did

                                                                  27 not direct the Debtor to take any action at all. (See Ex. 12 at Bates Stamp 461-462.) Rather, the

                                                                  28

                                                                       2830638.1                                             21                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            25Page2525ofPage
                                                                                                                               of 44    of4444 ID #:151




                                                                   1 Court specifically directed the Rechnitz Parties, non-debtor individuals who have Fifth

                                                                   2 Amendment rights, to provide testimony under penalty of perjury identifying the Debtor's alleged

                                                                   3 creditors. While the June 10 Order was directed towards the Rechnitz Parties, the extraordinary

                                                                   4 terminating sanction (the entry of the Order for Relief) was levied against the Debtor. The June 10

                                                                   5 Order forced the Rechnitz Parties into a Sophie's choice. They either could comply with the June

                                                                   6 10 Order and potentially waive their Fifth Amendment rights in multiple matters, or, alternatively,

                                                                   7 exercise their constitutional rights, and, as a result, subject the Debtor to a terminating sanction by

                                                                   8 entry of the Order for Relief. (See Ex. 15 at Bates Stamp 510, line 6 – Bates Stamp 511, line 3.)

                                                                   9 On reconsideration, the Court was not moved by this dilemma, reiterating that it would direct the

                                                                  10 entry of the Order for Relief notwithstanding the Rechnitz Parties proper invocation of the Fifth

                                                                  11 Amendment. (See Ex. 16 at Bates Stamp 518, lines 1-9.) This was contrary to Ninth Circuit law.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 See Campbell v. Gerrans, 592 F.2d 1054, 1057 (9th Cir. 1979).
                               Costa Mesa, California 92626




                                                                  13                      3.      The Order Is Void for Violation of Due Process

                                                                  14               The Orders are void. An order "issued by a court in a manner inconsistent with the due
                                                                  15 process clause of the Fifth Amendment" is void. See In re Krueger, 88 B.R. 238, 241 (9th Cir.

                                                                  16 1988). Here, the June 10 Order directs two persons who are not debtors, who were not present or

                                                                  17 represented at the hearing on June 9, 2020, to submit a joint declaration under penalty of perjury.

                                                                  18 Moreover, the requirement that the Rechnitz Parties submit testimony under penalty of perjury or

                                                                  19 face the entry of an order for relief against the Debtor was raised sua sponte by the Court. The

                                                                  20 Rechnitz Parties did not receive any advance notice or an opportunity to brief or otherwise be

                                                                  21 heard on an order that implicated their constitutional rights. Accordingly, because the Rechnitz

                                                                  22 Parties did not receive notice that the Court would compel them to take certain action (i.e., file a

                                                                  23 joint declaration under penalty of perjury and to do so notwithstanding their Fifth Amendment

                                                                  24 rights), the June 10 Order is void and the orders that followed, the June 16 Order and the Order for

                                                                  25 Relief, are premised on a void order.

                                                                  26               Based on all of the foregoing, there is a strong likelihood that the entry of the Order for
                                                                  27 Relief will be reversed on appeal. For this reason alone, the Panel can grant the Motion and stay

                                                                  28

                                                                       2830638.1                                              22                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            26Page2626ofPage
                                                                                                                               of 44    of4444 ID #:152




                                                                   1 the Order for Relief pending the Appeal. Because the Order for Relief must be vacated, the

                                                                   2 question then becomes whether the case should be remanded for further proceedings or dismissed.

                                                                   3 It should be dismissed.

                                                                   4               D.     The Court's Denial of the Motion to Dismiss Was In Error

                                                                   5                      1.     The Court Was Required to Dismiss the Case Because the Ineligible
                                                                   6                             Creditors Lacked Statutory Standing
                                                                   7               The Court was required to dismiss the involuntary case. A "lack of statutory standing
                                                                   8 requires dismissal for failure to state a claim." Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th

                                                                   9 Cir. 2011) (emphasis in original). A bona fide dispute as to any portion of a creditor's claim

                                                                  10 "strips the creditor of standing under § 303(b)(1)." See Dep't of Revenue v. Blixseth, 942 F.3d

                                                                  11 1179, 1185 (9th Cir. 2019). The Court found that the Ineligible Creditors were ineligible because
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 their claims were subject to bona fide disputes. Moreover, the Court made that finding within the
                               Costa Mesa, California 92626




                                                                  13 standard for a Rule 12(b)(6) motion based on the Ineligible Creditors' judicial admissions and the

                                                                  14 facts subject to judicial notice. Because the Court concluded that the Ineligible Creditors lacked

                                                                  15 statutory standing to file the Involuntary Petition in connection with the Motion to Dismiss,

                                                                  16 dismissal for failure to state a claim was required under binding Ninth Circuit law. See Maya v.

                                                                  17 Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011).

                                                                  18                      2.     The Court Was Required to Enter a Dispositive Order Dismissing the
                                                                  19                             Involuntary Petition Under the Bankruptcy Rules
                                                                  20               The Ninth Circuit has emphasized on multiple occasions that "'[t]he court shall determine
                                                                  21 the issues of a contested [involuntary] petition at the earliest practicable time and forthwith' enter a

                                                                  22 dispositive order." See In re Vortex Fishing Systems, Inc., 277 F.3d 1057, 1061 (9th Cir. 2002)

                                                                  23 (quoting Bankruptcy Rule 1013(a)) (alterations in original); see also In re Bishop, Baldwin,

                                                                  24 Rewald, Dillingham & Wong, Inc., 779 F.2d 471, 474 (9th Cir. 1985) (same). "The 'earliest

                                                                  25 practicable time' is when the bankruptcy court has 'sufficient information to resolve the conflict'

                                                                  26 before it." In re Bishop, Baldwin, Rewald, Dillingham & Wong, Inc., 779 F.2d at 474. "Entry of

                                                                  27

                                                                  28

                                                                       2830638.1                                            23                          EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            27Page2727ofPage
                                                                                                                               of 44    of4444 ID #:153




                                                                   1 summary judgment where appropriate is unquestionably a literal compliance with Rule 1013."

                                                                   2 See id. at 475-75.

                                                                   3               The bankruptcy court is required to "pause before [a] hearing on the merits of an

                                                                   4 involuntary petition in only one circumstance[,]" which does not apply here. See In re Vortex

                                                                   5 Fishing Systems, Inc., 277 F.3d at 1061. (emphasis added). The court must assure that creditors

                                                                   6 have a reasonable opportunity to join the petition when required by Bankruptcy Rule 1003(b), i.e.,

                                                                   7 "when the alleged debtor's answer to the petition filed by fewer than three petitioners asserts that

                                                                   8 the petition fails" because three petitioning creditors are required. See id. In Vortex Fishing, the

                                                                   9 Ninth Circuit concluded that "[b]ecause more than three petitioners filed the initial involuntary

                                                                  10 petition, notification of other creditors was not required under the joinder provisions of

                                                                  11 Bankruptcy Rule § 1003(b)." See id. at 1062 (emphasis added). Moreover, according to the Ninth
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 Circuit, the discretion of the court to provide an opportunity for non-petitioners to join in three-
                               Costa Mesa, California 92626




                                                                  13 petitioner cases must be exercised within the "context of the Rule 1013(a) mandate that the court

                                                                  14 resolve the merits of the involuntary petition 'at the earliest practicable time.'" See id. at 1062.

                                                                  15 (emphasis added).

                                                                  16               Where, as here, the case was commenced by three petitioning creditors, Bankruptcy Rule
                                                                  17 1003(b) does not apply. In In re Taub, the alleged debtor sought dismissal of an involuntary

                                                                  18 petition commenced by three petitioning creditors on the basis that the creditors' claims were

                                                                  19 subject to bona fide dispute as to liability and amount. See In re Taub, 439 B.R. 261, 267 (Bankr.

                                                                  20 E.D.N.Y. 2010). The petitioning creditors argued that the court "should provide a window of time

                                                                  21 for non-petitioning creditors holding unsecured claims to join the Petition." See id. at 271. The

                                                                  22 court rejected the creditors' request. See id. at 271-72. The court held that Bankruptcy Rule 1003

                                                                  23 does not apply "when the alleged debtor seeks dismissal of the petition on the basis that the

                                                                  24 petitioning creditors are not qualified under § 303(b) because their claims are subject to a bona

                                                                  25 fide dispute." See id. at 271. Relying on Vortex Fishing Systems, the court concluded that because

                                                                  26 the case was commenced by three petitioners and because the debtor sought dismissal because all

                                                                  27

                                                                  28

                                                                       2830638.1                                            24                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            28Page2828ofPage
                                                                                                                               of 44    of4444 ID #:154




                                                                   1 three were ineligible, "there is no requirement that non-petitioning creditors be afforded 'a

                                                                   2 reasonable opportunity' to join the Petition." See id.

                                                                   3               The Court was required to grant the Motion to Dismiss. The Court found that each of the

                                                                   4 Ineligible Creditors were ineligible and lacked standing based on the standard governing a Rule

                                                                   5 12(b)(6) motions to dismiss. By its own findings, the Court had sufficient information to resolve

                                                                   6 the dispute before it, and, as such, the "earliest practicable time" set forth in Bankruptcy Rule 1013

                                                                   7 had arrived. See In re Bishop, Baldwin, Rewald, Dillingham & Wong, Inc., 779 F.2d at 474.

                                                                   8 Granting a meritorious motion to dismiss is "unquestionably a literal compliance with Rule 1013."

                                                                   9 See Id. at 474-75 (discussing entry of summary judgment). Moreover, Bankruptcy Rule 1003(b) is

                                                                  10 inapplicable because this case was not commenced by "fewer than three petitioning creditors[.]"

                                                                  11 Rather, like Taub, this case was commenced by three creditors and the Debtor sought dismissal on
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 the basis that all three are ineligible. Because Bankruptcy Rule 1003(b) did not apply and because
                               Costa Mesa, California 92626




                                                                  13 the Motion to Dismiss had merit, the Court was required to enter a dispositive order granting the

                                                                  14 Motion to Dismiss and dismissing the Involuntary Petition. Delaying the ruling on the Motion to

                                                                  15 Dismiss to require a declaration and permit an additional 60 days for non-petitioners to join was

                                                                  16 an abuse of discretion and violated Bankruptcy Rule 1013(a) and Ninth Circuit law.

                                                                  17               In sum, there can be no question that the Appellants have a substantial case on the merits.

                                                                  18 The strength of this factor alone supports a stay pending appeal. There is a strong likelihood that

                                                                  19 the Order for Relief will be vacated on appeal because the elements required by the Code were not

                                                                  20 satisfied and, for multiple reasons, the Court exceeded its authority to sanction. Further, there is a

                                                                  21 strong likelihood that the Involuntary Petition will be dismissed, as opposed to remanded for

                                                                  22 further proceedings. Because the Court found that the Ineligible Creditors lacked standing based

                                                                  23 on the Debtor's Motion to Dismiss, the Court was required to grant the Motion to Dismiss and

                                                                  24 dismiss the Involuntary Petition.

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                       2830638.1                                             25                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            29Page2929ofPage
                                                                                                                               of 44    of4444 ID #:155




                                                                   1 V.            THE DEBTOR WILL BE IRREPARABLY HARMED ABSENT A STAY

                                                                   2               An order for relief constitutes irreparable harm. "Involuntary bankruptcy is
                                                                   3 an extreme remedy with dire consequences upon [an alleged debtor]." In re Anmuth Holdings

                                                                   4 LLC, 600 B.R. 168, 188 (Bankr. E.D.N.Y. 2019) (alternation in original) (internal quotation marks

                                                                   5 omitted). In determining that an order for relief is an appealable order, the Ninth Circuit has

                                                                   6 recognized the significant irreparable harm arising from the entry of an order for relief in an

                                                                   7 involuntary case. See In re Mason, 709 F.2d 1313, 1316 (9th Cir. 1983) ("[W]e are convinced that

                                                                   8 orders for relief should be considered final for purposes of appeal because they 'may determine

                                                                   9 and seriously affect substantive rights' and 'cause irreparable harm to the losing party if he had to

                                                                  10 wait to appeal to the end of the bankruptcy case.'"). Moreover, the Ninth Circuit itemized the

                                                                  11 irreparable harm inflicted on alleged debtors as follows:
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12                      An order for relief, being a conclusive determination of the debtor's
                               Costa Mesa, California 92626




                                                                                          status as bankrupt, carries with it a great potential for irreparable
                                                                  13                      injury       if     immediate       appeal       is     not      allowed.
                                                                                          An order for relief effectively divests the debtor of his assets, creating
                                                                  14                      an estate controlled by the bankruptcy court. In a Chapter 7 case the
                                                                                          trustee is obligated to gather the assets of the estate, liquidate them,
                                                                  15                      and to the extent possible satisfy creditors' claims. . . . During the
                                                                                          administration of the estate the debtor's rights are limited. On entry of
                                                                  16                      the order for relief he loses control of his assets, which may include a
                                                                                          business. Once property of the estate is liquidated there appears to be
                                                                  17                      no way the debtor can force bona fide purchasers to return the
                                                                                          assets. A debtor may possibly attack the propriety of every sale by
                                                                  18                      appeal, but to effectively do so he must seek to stay the sale. Such a
                                                                                          procedure, however, is unduly burdensome and it is also unclear
                                                                  19                      whether a debtor, once adjudicated a bankrupt, is a proper party to
                                                                                          attack a sale by the estate.
                                                                  20

                                                                  21 In re Mason, 709 F.2d at 1317 (emphasis added). The Ninth Circuit similarly recognized the

                                                                  22 severe consequences of an involuntary case in Vortex Fishing Sys., Inc. See Higgin v. Vortex

                                                                  23 Fishing Sys., Inc., 379 F.3d 701, 707 (9th Cir. 2004) 379 F.3d 701, 707 (9th Cir. 2004) ("Filing

                                                                  24 an involuntary petition should be a measure of last resort because even if the petition is filed in

                                                                  25 good-faith, it can 'chill[ ] the alleged debtor's credit and sources of supply,' and 'scare away his

                                                                  26 customers.'" (alterations in original)).

                                                                  27

                                                                  28

                                                                       2830638.1                                              26                             EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            30Page3030ofPage
                                                                                                                               of 44    of4444 ID #:156




                                                                   1               The Debtor is irreparably harmed absent a stay pending appeal. The Debtor is being

                                                                   2 subjected to a bankruptcy case that should have never been commenced. An involuntary case is

                                                                   3 always an extreme remedy with dire consequences. Here, the case is even more extreme as the

                                                                   4 Debtor is being placed into bankruptcy against its will, without trial, and when none of the legal

                                                                   5 requirements have been satisfied. In this case, the entry of the Order for Relief in and of itself

                                                                   6 constitutes irreparable injury. Moreover, staying an order for relief entered in favor of ineligible

                                                                   7 creditors and contrary to the Code is entirely consistent with the Ninth Circuit's view that improper

                                                                   8 involuntary bankruptcy filings should be discouraged. See Vortex Fishing Sys., Inc., 379 F.3d at

                                                                   9 707 (stating that the presumption in favor of attorney's fees upon dismissal of an involuntary case

                                                                  10 "helps reinforce the idea that '[t]he filing of an [i]nvoluntary [p]etition should not be lightly

                                                                  11 undertaken,'. . . and 'will serve to discourage inappropriate and frivolous filings.'" (internal
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 citations omitted) (alterations in original)); see also Dep't of Revenue v. Blixseth, 942 F.3d 1179,
                               Costa Mesa, California 92626




                                                                  13 1184 & 1187 (9th Cir. 2019) (stating the "'bona fide dispute' limitation" is designed to prevent

                                                                  14 creditors using the involuntary bankruptcy process to leverage the collection of disputed claims).

                                                                  15               The immediate legal consequences arising from the entry of the Order for Relief
                                                                  16 recognized by the Ninth Circuit constitute irreparable harm. The Appellants' litigation

                                                                  17 adversaries, the Ineligible Creditors, will use the improper bankruptcy case as a means of

                                                                  18 obtaining information which they would not otherwise be entitled to receive. (See Ex. 14 at Bates

                                                                  19 Stamps at 474-483; Ex. 29, at Bates Stamp 595, lines 6-8, and at Bates Stamp 597, line 1.) A

                                                                  20 trustee has been appointed who is now tasked with collecting and liquidating assets. (See Ex. 21,

                                                                  21 Trustee's letter, at Bates Stamp 530.) The Debtor is in the process of providing information to the

                                                                  22 Trustee on a rolling basis in response to the Trustee's request, and the Ineligible Creditors will

                                                                  23 likely seek to obtain such information. (See Ex. 21, Trustee Letter, at Bates Stamp 530-533; see

                                                                  24 also Marticello Decl. at ¶ 6.) The entry of the Order for Relief created an estate comprised of

                                                                  25 legal and equitable interests in property as of the petition date of the Debtor. See 11 U.S.C. § 541.

                                                                  26 By the creation of the estate, the Debtor is divested of pre-petition claims against the Ineligible

                                                                  27 Creditors and its ability to defend against the Ineligible Creditors' claims is negatively impacted.

                                                                  28

                                                                       2830638.1                                           27                          EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            31Page3131ofPage
                                                                                                                               of 44    of4444 ID #:157




                                                                   1 As found by the Ninth Circuit, the provisions in the Code are insufficient to protect the debtor

                                                                   2 from "the potential of irreparable injury once an order for relief is entered." See In re Mason, 709

                                                                   3 F.2d at 1317-18. A stay is the only way to protect the Appellants pending the Appeal.

                                                                   4               Absent a stay, the Debtor will not be in a position to defend adequately itself. The Debtor's

                                                                   5 ability to defend itself will be hampered by the argument, which it disputes, that, due to the Order

                                                                   6 for Relief, it lacks the authority to act without the Trustee's consent. The Debtor was unable to file

                                                                   7 the verified list of creditors, schedules and statements required by the Bankruptcy Rules under

                                                                   8 penalty of perjury. As a result, the Ineligible Creditors are arguing that the Debtor is disregarding

                                                                   9 Court orders. (See Ex. 29 at Bates Stamp 592, lines 4-6.) Thus, the Debtor is being accused of

                                                                  10 violating orders and deadlines arising in a case that should have not been commenced in the first

                                                                  11 place. Disputes regarding the Rechnitz Parties' Fifth Amendment rights will likely continue to
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 arise. (See Schafler Decl. at ¶ 5.) Moreover, requiring the Appellants to object to various motions
                               Costa Mesa, California 92626




                                                                  13 that may be filed in the case is "unduly burdensome" and it is unclear whether they will have

                                                                  14 standing to attack such motions. See In re Mason, 709 F.2d at 1317. Thus, there is a risk that the

                                                                  15 case could become so administered as to be practically moot and without the ability of the

                                                                  16 Appellants to be heard.

                                                                  17

                                                                  18 VI.           THE INELIGIBLE CREDITORS WILL NOT BE SUBSTANTIALLY INJURED BY

                                                                  19               A STAY
                                                                  20               The Ineligible Creditors will not be injured by a stay, substantially or otherwise. The entry
                                                                  21 of the Order for Relief was an unwarranted windfall for the Ineligible Creditors. The Ineligible

                                                                  22 Creditors were determined to be ineligible and had no standing to commence the case and no right

                                                                  23 to an order for relief. Moreover, the Ineligible Creditors have pending lawsuits that provide fora

                                                                  24 for their disputed claims. To the extent those lawsuits are stayed, they should be bound by those

                                                                  25 stays. One of the Ineligible Creditors' lawsuits is temporarily stayed, and another has a motion for

                                                                  26 stay under submission. (See Ex. 3, at Bates Stamp 53; see also Ex. 5, at Docket No. 56.) The

                                                                  27

                                                                  28

                                                                       2830638.1                                             28                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            32Page3232ofPage
                                                                                                                               of 44    of4444 ID #:158




                                                                   1 Ineligible Creditors should not be permitted to circumvent their respective pending actions by

                                                                   2 obtaining free discovery by use of the Trustee or otherwise in the bankruptcy case.

                                                                   3

                                                                   4 VII.          A STAY WILL NOT HARM NON-PARTIES

                                                                   5               The stay will not substantially harm any alleged non-parties. Again, this case should not
                                                                   6 have been commenced in the first instance as the Ineligible Creditors lacked standing from the

                                                                   7 beginning. This case had been pending for over two months prior to the entry of the Order for

                                                                   8 Relief and the Ineligible Creditors argued to the Court that they knew of other creditors who

                                                                   9 wanted to join the petition. (See Ex. 34 at Bates Stamp 689, note 3.) Yet, despite the Ineligible

                                                                  10 Creditors assertions (and apparent efforts to contact creditors), no other creditors attempted to join

                                                                  11 the petition or have taken a position in this case. Moreover, absent a stay, the Trustee will be
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 required to continue to perform his duties and will be required to do so with the appeal over his
                               Costa Mesa, California 92626




                                                                  13 head and with the risk that the Order for Relief will be vacated. The Trustee has begun the process

                                                                  14 of retaining professionals who will incur fees that will not be paid if the Order for Relief is

                                                                  15 vacated. (See Ex. 10 at Bates Stamp 346, Docket Nos. 96 & 98.) Thus, a stay pending appeal

                                                                  16 prevents the risk of a serious waste of time and money by the Trustee if the Order for Relief is

                                                                  17 vacated.

                                                                  18

                                                                  19 VIII. THE PUBLIC INTEREST WEIGHS IN FAVOR OF A STAY

                                                                  20               The public interest weighs in favor of a stay. Here, there can be no question that the party
                                                                  21 suffering the most harm is the Debtor, and, for that reason, the public interest supports a stay. See

                                                                  22 also In re Kenny G. Enterprises. LLC, 2014 WL 1806891, at *3 (C.D. Cal. 2014) ("[t]he public

                                                                  23 interest here likely follows the party that would suffer the most harm with or without the stay.").

                                                                  24 Moreover, as articulated by the Ninth Circuit, an involuntary case is an extreme remedy of last

                                                                  25 resort that has serious ramifications. See Higgins v. Vortex Fishing Systems, Inc., 379 F.3d 701,

                                                                  26 707 (9th Cir. 2004). Absent a stay, the Ineligible Creditors will continue to reap the benefits of

                                                                  27 relief to which they are not entitled. From a policy perspective, allowing this improper case to

                                                                  28

                                                                       2830638.1                                             29                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            33Page3333ofPage
                                                                                                                               of 44    of4444 ID #:159




                                                                   1 proceed would encourage ineligible creditors to file frivolous involuntary petitions against

                                                                   2 putative debtors. The public interest is supported by the stay of the Order for Relief pending the

                                                                   3 outcome of the Appeal.

                                                                   4               The public interest is also supported by preserving the status quo when an appeal could

                                                                   5 affect the administration of the case. In In re Cont'l Coin Corp., the District Court affirmed the

                                                                   6 bankruptcy court's issuance of a stay pending appeal because it preserved the status quo:

                                                                   7
                                                                                          [T]he bankruptcy court found that a stay was in the public interest
                                                                   8                      because "going forward with the merits of the case while an appeal is
                                                                                          pending on the very question of what is actionable . . . would be a
                                                                   9                      serious waste of time, money, and judicial resources. Therefore,
                                                                                          granting a stay pending appeal will best preserve the status quo and
                                                                  10                      serve to prevent irremediable harm to the trustee and to the estate [.]"
                                                                  11 In re Cont'l Coin Corp, 2009 WL 2589635 at *10 (C.D. Cal. Aug. 21, 2009). The appeal does not
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 concern a single particular transaction or motion in a case, but whether the case should exist at all
                               Costa Mesa, California 92626




                                                                  13 and whether the Debtor was properly forced into bankruptcy against its will. Because the pending

                                                                  14 appeal involves the very question of whether the case is proper, absent a stay, there is a risk of a

                                                                  15 serious waste of time, money, and judicial resources.

                                                                  16               Finally, notwithstanding the Ineligible Creditors' allegations that they know of other

                                                                  17 creditors, this case is the result of litigation between the Appellants and the Ineligible Creditors.

                                                                  18 The public simply does not have an interest in these particular private disputes. Accordingly, this

                                                                  19 factor also weighs in favor of the proposed stay.

                                                                  20

                                                                  21 IX.           THE DEBTOR CAN APPEAL WITHOUT THE TRUSTEE'S CONSENT

                                                                  22               With no meritorious basis to defend the entry of the Order for Relief on the merits, the
                                                                  23 Ineligible Creditor's opposition to this Motion will focus on the authority of the Debtor to appeal.

                                                                  24 First, due to the Rechnitz Parties' standing to appeal, whether the Debtor has the authority to

                                                                  25 appeal without the Trustee's consent is not determinative. Second, the Debtor has standing to

                                                                  26 appeal without the consent of the Trustee.

                                                                  27

                                                                  28

                                                                       2830638.1                                             30                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            34Page3434ofPage
                                                                                                                               of 44    of4444 ID #:160




                                                                   1               A.     The Ninth Circuit has Permitted Debtors to Appeal Orders for Relief

                                                                   2               The Ninth Circuit has permitted a putative debtor to appeal an order for relief on at least
                                                                   3 two occasions in published decisions, including one in which the appeal proceeded after a trustee

                                                                   4 was appointed in a chapter 7 case. See Security Bldg. & Loan Ass'n v. Spurlock, 65 F.2d 768, 770

                                                                   5 (9th Cir. 1933); see also In re Focus Media, Inc., 378 F.3d 916, 922 (9th Cir. 2004) (superseded

                                                                   6 by statute recognized on other grounds).

                                                                   7               In Spurlock, the putative debtor appealed the order adjudging it a bankrupt (the
                                                                   8 terminology used under pre-1978 bankruptcy law). The petitioning creditors moved to dismiss the

                                                                   9 appeal on the grounds that the debtor lacked the authority to be heard on its own behalf because a

                                                                  10 receiver had been appointed pre-petition. See Spurlock, 65 F.2d at 770. The Ninth Circuit found

                                                                  11 no direct authority for denying the putative debtor of its "elementary right of self-defense. . . ."
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 See id. Instead, the Ninth Circuit held that the putative debtor "should have the right to protect
                               Costa Mesa, California 92626




                                                                  13 itself from an involuntary [bankruptcy] . . . ." See id. After denying the motions to dismiss the

                                                                  14 appeal, the Ninth Circuit reversed the order adjudging the putative debtor a bankrupt. See id. at

                                                                  15 773.

                                                                  16               In Focus Media, the Ninth Circuit reached the merits of the appeal by the putative debtor
                                                                  17 of the order for relief. See In re Focus Media, Inc., 378 F.3d 916, 922 & 924 (9th Cir. 2004)

                                                                  18 (superseded by statute recognized on other grounds). Moreover, the appeal of the order for relief

                                                                  19 before the District Court and the Ninth Circuit proceeded after the trustee was appointed and,

                                                                  20 apparently, without the trustee's involvement. (See In re Focus Media Case Docket, Ex. 26 at

                                                                  21 Bates Stamps 561-565, Docket Nos. 18, 831 & 873; see also Ex. 27, In re Focus Media Order for

                                                                  22 Relief, at Bates Stamp 568.) Focus Media is in line with a long history of Ninth Circuit decisions

                                                                  23 reaching the merits of appeals by putative debtors. See, e.g., Bowman v. Loperena, 311 U.S. 262,

                                                                  24 266 (1940) (holding that "that the court below should have entertained the appeal" by debtor of a

                                                                  25 judgment adjudicating him bankrupt); In re Bishop, Baldwin, Rewald, Dillingham & Wong, Inc.,

                                                                  26 779 F.2d 471, 475 (9th Cir. 1985) (reaching merits of appeal brought by alleged debtor);

                                                                  27 Shamrock Golf Co. v. Richcraft, Inc., 680 F.2d 645, 646 (9th Cir. 1982) (same); In re Crateo, Inc.,

                                                                  28

                                                                       2830638.1                                             31                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            35Page3535ofPage
                                                                                                                               of 44    of4444 ID #:161




                                                                   1 536 F.2d 862, 865 (9th Cir. 1976) (same); Whitefish Lumber Co. v. Indus. Supply Co., 296 F.2d

                                                                   2 136, 137 (9th Cir. 1961) (same). Moreover, by reaching the merits of these appeals, the Ninth

                                                                   3 Circuit implicitly found that the appellants had standing even if standing was not discussed. See

                                                                   4 Bd. of Nat. Res. of State of Wash. v. Brown, 992 F.2d 937, 942 (9th Cir. 1993).

                                                                   5               B.     The Panel has Permitted a Debtor to Appeal a Conversion Order Over

                                                                   6                      Trustee Opposition
                                                                   7               This Panel reached the merits of an appeal by the out-of-possession debtor of an order
                                                                   8 converting a case from chapter 11 to chapter 7 and to do so in the face of opposition by the trustee.

                                                                   9 See In re Kenny G. Enterprises, LLC, 2014 WL 4100429, *1 (B.A.P. 9th Cir. 2014). While the

                                                                  10 issue of the debtor's standing or authority to appeal was not expressly discussed in the decision,

                                                                  11 the Panel has an "independent duty to consider standing." See In re Aheong, 276 B.R. 233, 238
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 (B.A.P. 9th Cir. 2002) ("The parties have not raised Debtor's standing as an issue on this appeal,
                               Costa Mesa, California 92626




                                                                  13 but we have an independent duty to consider standing.") Thus, the Panel would not have reached

                                                                  14 the merits of the appeal if it had determined that the debtor lacked standing or the authority to

                                                                  15 commence the appeal. Moreover, the fact that the chapter 7 trustee was the appellee in that case

                                                                  16 makes clear that the debtor did not have the trustee's consent or approval to appeal. See In re

                                                                  17 Kenny G. Enterprises, LLC, 2014 WL 4100429, *1 (B.A.P. 9th Cir. 2014).

                                                                  18               Similarly, in YBA Nineteen, LLC, the District Court for the Southern District of California
                                                                  19 reached the merits of an appeal by a debtor of an order converting its case from chapter 11 to

                                                                  20 chapter 7. In re YBA Nineteen, LLC, 505 B.R. 289, 297 (S.D. Cal. 2014). Like the trustee in

                                                                  21 Kenny G. Enterprises, LLC, the trustee in YBA Nineteen opposed the appeal. See id. at 290 & 298.

                                                                  22 Thus, the Ninth Circuit, the Panel, and a California District Court have all permitted an out-of-

                                                                  23 possession debtor to appeal an order resulting in the appointment of a trustee and to do so without

                                                                  24 the trustee's approval.

                                                                  25               The Ineligible Creditors' position that cases involving appeals of conversion orders are not
                                                                  26 applicable to this case is wrong. (See Ex. 28 at Bates Stamp 583, lines 16-17.) The legal effect of

                                                                  27 an order for relief and an order converting a case to chapter 7 is the same as both result in the

                                                                  28

                                                                       2830638.1                                             32                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            36Page3636ofPage
                                                                                                                               of 44    of4444 ID #:162




                                                                   1 appointment of a chapter 7 trustee that, according to the Ineligible Creditors, ousts the debtor's

                                                                   2 management and prevents an appeal. There is no distinction between an order for relief and an

                                                                   3 order converting a case to chapter 7 with respect whether a corporate debtor may appeal either

                                                                   4 order as directed by its management and without trustee approval after the trustee has been

                                                                   5 appointed. Moreover, as discussed in further detail below, the case upon which the Ineligible

                                                                   6 Creditors pin their argument, the Tenth Circuit's In re C.W. Mining Co., is actually a conversion

                                                                   7 case.

                                                                   8               C.     The Bankruptcy Code Supports the Debtor's Right to Appeal Without the

                                                                   9                      Trustee's Consent
                                                                  10               The Bankruptcy Code supports the Debtor's right to appeal. No provision of the Code
                                                                  11 expressly or implicitly deprives the Debtor of the right to appeal without the Trustee's consent.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 Rather, the Bankruptcy Code expressly recognizes a distinction between the estate, the trustee, and
                               Costa Mesa, California 92626




                                                                  13 the debtor. The trustee is the representative of the estate, which is comprised of pre-petition

                                                                  14 interests and claims. See, e.g., 11 U.S.C. § 323(a) (trustee is the "representative of the estate."); 11

                                                                  15 U.S.C. § 541. However, notwithstanding the entry of the order for relief, the debtor continues to

                                                                  16 exist separate and apart from the estate. As stated by one court:

                                                                  17                      As of the commencement of a bankruptcy case, a new entity—the
                                                                                          bankruptcy "estate"—is created. This estate acquires title to most
                                                                  18                      property interests formerly held by the Debtor. The Debtor and the
                                                                                          estate, however, are separate and distinct legal entities.
                                                                  19

                                                                  20 In re Dow Corning Corp., 270 B.R. 393, 398 (Bankr. E.D. Mich. 2001) (internal citations

                                                                  21 omitted); In re Winom Tool & Die, Inc., 173 B.R. 613, 623 (Bankr. E.D. Mich. 1994) ("Stating the

                                                                  22 principle more generally, the very manner in which the bankruptcy estate is defined necessarily

                                                                  23 implies that the debtor retains a status separate from his or its status as debtor in possession."); In

                                                                  24 re Keller Fin. Servs. of Fla., Inc., 243 B.R. 806, 816 (Bankr. M.D. Fla. 1999) ("The fact that a

                                                                  25 chapter 11 trustee is appointed and the debtor is no longer a debtor in possession does not mean

                                                                  26 that the debtor no longer exists or no longer needs representation. . . . [I]f the debtor is a

                                                                  27 corporation, the trustee does not replace the shareholders, nor is the corporate entity necessarily

                                                                  28

                                                                       2830638.1                                          33                           EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            37Page3737ofPage
                                                                                                                               of 44    of4444 ID #:163




                                                                   1 dissolved."); In re McCorhill Pub., Inc., 89 B.R. 393, 396 (Bankr. S.D.N.Y. 1988) ("The Chapter

                                                                   2 11 trustee's authority to conduct the debtor's business and to manage the estate, primarily for the

                                                                   3 creditors, does not mean that the Chapter 11 debtor's interests are totally divested. In addition to

                                                                   4 having standing to file a reorganization plan, the debtor has a pecuniary interest in the equity of

                                                                   5 the estate if all the creditors can be paid in full, or if each class of impaired claims accepts the plan

                                                                   6 in accordance with 11 U.S.C. § 1129(a)(8)(A), so that the debtor may retain an equity interest.").

                                                                   7               There is no question that, under the Code, the debtor continues to have rights and
                                                                   8 obligations that must be exercised, and are exercised, by its existing owners, managers, officers,

                                                                   9 and/or directors:

                                                                  10               x      How is a corporate debtor to complete, execute, and direct its counsel to file
                                                                                          schedules if not through is existing management and/or owners?
                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                   x      Section 521 of the Code details the duties of the debtor and distinguishes those
                             3200 Park Center Drive, Suite 250




                                                                  12                      duties that apply in all chapters versus only certain chapters and those duties that
                               Costa Mesa, California 92626




                                                                                          apply to only individual debtors, as opposed to all debtors (including corporate
                                                                  13                      debtors).
                                                                  14               x      A debtor must cooperate with the trustee, signifying the expectation under the Code
                                                                                          that the debtor must take action as authorized by its existing management or owner.
                                                                  15                      See 11 U.S.C. § 521(a)(3).
                                                                  16               x      A debtor has a right to convert its case from chapter 7 to chapter 11. See 11 U.S.C.
                                                                                          § 706(a).
                                                                  17
                                                                                   x      A debtor can seek to terminate the appointment of a trustee under § 1105. See In re
                                                                  18                      Eastern Consolidated Utilities, Inc., 3 B.R. 591, 592-93 (Bankr. E.D. Pa. 1980).
                                                                  19               x      Property that is abandoned by the trustee re-vests in the debtor. See 11 U.S.C. §
                                                                                          554(c).
                                                                  20
                                                                                   x      A debtor has a right to receive surplus proceeds. See 11 U.S.C. § 726(a)(6).
                                                                  21
                                                                                   x      A debtor has the ability to regain possession of its property from an interim trustee.
                                                                  22                      See 11 U.S.C. 303(g).
                                                                  23               Thus, the Code recognizes that a debtor continues to have rights and obligations exercised
                                                                  24 through its existing owners or management, and not by the trustee. An alleged debtor's right to

                                                                  25 contest and defend against an involuntary petition as authorized by management, including by

                                                                  26 appealing the order for relief, is one of those rights recognized in, and not curtailed by, the Code.

                                                                  27

                                                                  28

                                                                       2830638.1                                             34                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            38Page3838ofPage
                                                                                                                               of 44    of4444 ID #:164




                                                                   1 See 11 U.S.C. § 303(d) & (h); see also 11 U.S.C. § 103(a) (stating that chapter 3 applies in a case

                                                                   2 under chapter 7); Fed. R. Bankr. P. 1011(a).

                                                                   3               The Debtor's right to appeal the Order for Relief is further demonstrated by § 303. Section

                                                                   4 303 expressly authorizes a debtor to contest and defend against an involuntary petition. See 11

                                                                   5 U.S.C. § 303(d) & (h); see also Fed. R. Bankr. P. 1011(a). However, the Code authorizes the

                                                                   6 court to order, pending the entry of an order for relief, the appointment of an interim trustee. See

                                                                   7 11 U.S.C. § 303(g). Importantly, the trustee appointed under § 303(g) is the same interim trustee

                                                                   8 appointed upon the entry of an order for relief, i.e., a trustee under § 701. See id. (stating that the

                                                                   9 court may order the appointment of "an interim trustee under section 701[.]"); see also 11 U.S.C. §

                                                                  10 701(a)(1) (providing for the United States Trustee to appoint an interim trustee promptly after the

                                                                  11 entry of an order for relief). Moreover, like a post-order-for-relief trustee, the interim trustee takes
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 possession of estate property and can operate the debtor's business. See 11 U.S.C. § 303(g).
                               Costa Mesa, California 92626




                                                                  13 There is no credible argument that an interim trustee appointed prior to the order for relief

                                                                  14 deprives a corporate debtor of its statutory right to defend against the involuntary petition without

                                                                  15 the trustee's consent. But, under the Ineligible Creditors' position, that is exactly what would

                                                                  16 happen. There is no meaningful distinction between a corporate debtor defending against an

                                                                  17 involuntary petition while an interim trustee is in place or after an order for relief is entered. The

                                                                  18 appointment of an interim trustee either before or after the order for relief does not deprive the

                                                                  19 Debtor of its statutory right to defend against the involuntary petition.

                                                                  20               The Ineligible Creditors' inconsistent positions further demonstrate the statutory distinction

                                                                  21 between the estate and the debtor. The Ineligible Creditors argue that, upon the appointment of

                                                                  22 the Trustee, "the Debtor's attorneys were divested of any authority to act on the Debtor's behalf

                                                                  23 absent the express consent of the Trustee." (See Ex. 28 at Bates Stamp 578, lines 17-19.) Yet, the

                                                                  24 Ineligible Creditors argue that by not filing a creditor list, the Debtor is "continuing to disregard

                                                                  25 court orders and the Bankruptcy Code . . . ." (See Ex. 29 at Bates Stamp 592, lines 4-5.) The

                                                                  26 Ineligible Creditors cannot have it both ways. The Debtor either has the ability to take action

                                                                  27 ordered or permitted by the Code through its existing owner or management or it does not. The

                                                                  28

                                                                       2830638.1                                             35                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            39Page3939ofPage
                                                                                                                               of 44    of4444 ID #:165




                                                                   1 reality is that the Ineligible Creditors do not truly believe that the Debtor cannot take any action

                                                                   2 unless authorized by the Trustee. Instead, it is a self-serving argument raised by the Ineligible

                                                                   3 Creditors only when it suits their purposes.

                                                                   4               The Debtor has the ability to appeal the Order for Relief without the consent of the Trustee

                                                                   5 and as directed by its member and managing member. No provision of the Code expressly or

                                                                   6 indirectly limits the right of the Debtor to appeal the Order for Relief. Rather, the right of the

                                                                   7 Debtor to appeal the Order for Relief is included in its statutory right to contest its entry from the

                                                                   8 beginning. Moreover, there can be no question that the Debtor continues to have rights and

                                                                   9 obligations post-order for relief that it can only exercise through its existing owner or manager.

                                                                  10 Where the Code says "debtor" it means the debtor and as directed by its existing owner or

                                                                  11 management, as opposed to the trustee as the representative of the estate.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12               The rights granted to the Trustee do not include the right to direct the Debtor to pursue the
                               Costa Mesa, California 92626




                                                                  13 Appeal. Yes, the Trustee is the representative of the estate comprised of pre-petition assets and

                                                                  14 the trustee is the party with the standing to appear in pre-petition litigation. However, the right to

                                                                  15 appeal the entry of the Order for Relief (and whether the Trustee should have been appointed in

                                                                  16 the first instance) is simply not a pre-petition right included in the estate. Rather, it arose post-

                                                                  17 petition and upon the entry of the Order for Relief. See Matter of Cajun Elec. Power Co-op., Inc.,

                                                                  18 69 F.3d 746, 748–49 (5th Cir. 1995), opinion withdrawn in part on reh'g, 74 F.3d 599 (5th Cir.

                                                                  19 1996) ("When the trustee was appointed, Cajun lost all the rights it had as a debtor-in-possession,

                                                                  20 including the right to operate its business. Clearly, it was aggrieved by losing the right to run

                                                                  21 itself. Accordingly, we hold that Cajun has standing to prosecute this appeal."); see also Bellevue

                                                                  22 Place Assocs. v. Caisse Centrale Des Banques Populaires, 1994 WL 687474, at *6 (N.D. Ill. Dec.

                                                                  23 8, 1994) ("While it is true that the trustee is the only one who can pursue causes of action which

                                                                  24 belong to the estate, the Bank cites no authority, and we have found none, holding that only the

                                                                  25 trustee can the appeal from an order appointing the trustee."). Nor is appealing the Order for

                                                                  26 Relief the operation of the Debtor's business.

                                                                  27

                                                                  28

                                                                       2830638.1                                             36                            EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            40Page4040ofPage
                                                                                                                               of 44    of4444 ID #:166




                                                                   1               Against this backdrop, the decisions of the Ninth Circuit and this Panel to reach the merits

                                                                   2 of appeals by a debtor of the order appointing a trustee make sense. As discussed below, the

                                                                   3 Tenth Circuit, in contrast, fails to appreciate the Code-created distinction between the estate

                                                                   4 (comprised of pre-petition assets) and the Debtor and to recognize the fact that the Debtor

                                                                   5 continues to have rights post-order for relief. The Ineligible Creditors' position effectively

                                                                   6 deprives the Debtor of its right to appeal. A trustee will never pursue an appeal of the order that

                                                                   7 gives rise to his or her appointment. 5 There is an inherent conflict. Moreover, the unique facts of

                                                                   8 this case demonstrate why it is so important that a debtor be permitted to appeal, as the Debtor was

                                                                   9 placed into bankruptcy contrary to the express elements of the Code. Now, under the Ineligible

                                                                  10 Creditors' position, the Debtor lacks the authority to seek appellate review of their windfall.

                                                                  11               D.     The Cases Cited by the Court are Distinguishable
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12               The Tenth Circuit's decision in In re C.W. Mining Co., is not controlling, is contrary to the
                               Costa Mesa, California 92626




                                                                  13 years of authority in the Ninth Circuit discussed above, and is materially distinguishable from this

                                                                  14 case. In C.W. Mining Co., the bankruptcy court entered an order for relief under chapter 11. See

                                                                  15 In re C.W. Mining Co., 636 F.3d 1257, 1259 (10th Cir. 2011). Thereafter, one of the petitioning

                                                                  16 creditors moved for the appointment of a chapter 11 trustee. The putative debtor did not contest

                                                                  17 the appointment of the trustee and, in fact, stated that it wished to convert its case from chapter 11

                                                                  18 to chapter 7. See id. The Tenth Circuit's decision makes clear that it was premised on the fact that

                                                                  19 the debtor did not challenge the appointment of the trustee. See id. at 1259 ("The Managers were

                                                                  20 divested of their authority to appeal by the appointment of a Chapter 7 trustee, which they did not

                                                                  21 challenge."). The Tenth Circuit reiterated this important distinguishing factor in discussing the

                                                                  22 limits of its holding. See id. at 1264 ("But when corporate managers fail to appeal the conversion

                                                                  23 to Chapter 7, they cannot atone for their mistake by appealing other determinations over a trustee's

                                                                  24 objection. Given the Managers' failure to appeal the conversion in in this case, their arguments

                                                                  25

                                                                  26        5
                                                                                The Tenth Circuit BAP in that case found that the putative debtor could appeal the order for relief as
                                                                       authorized by its former management because otherwise its statutory right to contest the involuntary petition as
                                                                  27   expressly authorized by the Code would be rendered a nullity. See In re C.W. Min. Co., 41 B.R. 307, *3 (B.A.P. 10th
                                                                       Cir. 2009) (unpublished).
                                                                  28

                                                                       2830638.1                                                37                               EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            41Page4141ofPage
                                                                                                                               of 44    of4444 ID #:167




                                                                   1 regarding equity ring especially hollow."). There is no question that, here, the Debtor challenged

                                                                   2 the entry of the Order for Relief.

                                                                   3               In addition, the C.W. Mining Co. decision is based on the false premise that the Code does

                                                                   4 not provide for the debtor to appear in a chapter 7 through its existing management. See In re

                                                                   5 C.W. Mining Co., 636 F.3d at 1263 (citing Log Furniture, Inc. v. Call, 180 Fed. Appx. 785, 787

                                                                   6 (10th Cir. 2006)). This is simply not true as evidenced by the express provisions of the Code

                                                                   7 discussed above. Moreover, in the quoted Log Furniture, Inc., decision, the Tenth Circuit failed to

                                                                   8 recognize the Code-mandated distinction between the estate and the debtor. See Log Furniture,

                                                                   9 Inc. v. Call, 180 Fed. Appx. 785, 788, n.5 (10th Cir. 2006) (stating that "the legal entity is now the

                                                                  10 bankruptcy estate, not a corporation."). 6 Thus, the Tenth Circuit's decisions are contrary to the

                                                                  11 Code.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12               The Supreme Court's Weintraub decision is not controlling here because that decision
                               Costa Mesa, California 92626




                                                                  13 involved a very specific and completely different issue. In that voluntary bankruptcy case, the

                                                                  14 Supreme Court addressed the ability of the trustee to waive a corporation's attorney-client

                                                                  15 privilege related to pre-petition communications versus the corporation's directors. See

                                                                  16 Commodity Futures Trading Com'n v. Weintraub, 471 U.S. 343, 345 (1985). The Supreme

                                                                  17 Court's statements that the debtor's directors are "'completely ousted'" must be read within the

                                                                  18 context of the decision. See id. at 352-53 (quoting H.R. Rep. No. 95-595, pp. 220-21 (1977)).

                                                                  19 The Supreme Court determined that because a trustee represents the estate (comprised of all pre-

                                                                  20 petition property) and can operate the debtor's business, the duties of the trustee more closely

                                                                  21 resemble the duties of a company's directors outside of bankruptcy. See id. The Supreme Court's

                                                                  22 holding is entirely consistent with the distinction in the Code discussed above between, on the one

                                                                  23 hand, the estate administered by the trustee and, on the other hand, the debtor. The Supreme Court

                                                                  24 did not address the authority of an owner or member of an LLC to direct a debtor to appeal an

                                                                  25 order for relief without the trustee's consent.

                                                                  26

                                                                  27        6
                                                                                The Log Furniture, Inc., decision is also factually distinguishable because it appears that, in that case, the
                                                                       debtor or its owner attempted to pursue pre-petition litigation included in the estate. See Log Furniture, Inc. v. Call,
                                                                  28   180 Fed. Appx. 785, 788 (10th Cir. 2006).


                                                                       2830638.1                                                   38                                 EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            42Page4242ofPage
                                                                                                                               of 44    of4444 ID #:168




                                                                   1               The Supreme Court, in reaching its decision, analyzed whether its holding would be

                                                                   2 inconsistent with "the policies of the bankruptcy laws." See id. at 353. Here, the policies of the

                                                                   3 bankruptcy laws support permitting the Debtor to appeal without the Trustee's consent. The Ninth

                                                                   4 Circuit has consistently recognized the policy of safeguarding against the extreme nature and

                                                                   5 serious consequences of involuntary proceedings. An involuntary petition should be a measure of

                                                                   6 last resort and inappropriate and frivolous filings should be discouraged. See Higgins v. Vortex

                                                                   7 Fishing Systems, Inc., 379 F.3d 701, 707 (9th Cir. 2004). Preventing a debtor from appealing

                                                                   8 absent a trustee's consent will only encourage frivolous filings. The Ninth Circuit's emphasis on

                                                                   9 the great irreparable harm that occurs upon the entry of an order for relief supports the position

                                                                  10 that the Ninth Circuit would find that the debtor has the right to appeal an order for relief as

                                                                  11 authorized by its existing owners or managers. See In re Mason, 709 F.2d 1313, 1317-18 (9th Cir.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12 1983) ("We find the other protections for debtors under the Bankruptcy Code insufficient to
                               Costa Mesa, California 92626




                                                                  13 outweigh the potential for irreparable injury once an order for relief is entered."). Moreover,

                                                                  14 allowing a debtor to appeal without the trustee's consent is consistent with the debtor's "elementary

                                                                  15 right of self-defense. . . ." See Security Bldg. & Loan Ass'n v. Spurlock, 65 F.2d 768, 770 (9th Cir.

                                                                  16 1933).

                                                                  17               Accordingly, the Panel should find that the Debtor has the authority to appeal without the

                                                                  18 Trustee's consent.

                                                                  19

                                                                  20 X.            CONCLUSION

                                                                  21               Based on the foregoing, the Debtor respectfully requests that the Panel stay the Order for
                                                                  22 Relief pending the Appeal.
                                                                                                                     Respectfully submitted,
                                                                  23
                                                                       DATED: July 8, 2020                           ZOLKIN TALERICO LLP
                                                                  24

                                                                  25
                                                                                                                     By:          /s/ David Zolkin
                                                                  26                                                       DAVID ZOLKIN
                                                                                                                           Attorneys for Rachel Rechnitz and Jona Rechnitz
                                                                  27

                                                                  28

                                                                       2830638.1                                             39                          EMERGENCY MOTION
                                                                         Case:
                                                                          Case:20-1153,
                                                                                20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC  Document:
                                                                                          Document14-7,
                                                                                                   6,
                                                                                                   5 Filed:
                                                                                                        Filed:
                                                                                                      Filed  07/09/2020
                                                                                                               07/09/2020
                                                                                                            07/10/20   Page Page
                                                                                                                            43Page4343ofPage
                                                                                                                               of 44    of4444 ID #:169




                                                                   1
                                                                       DATED: July 8, 2020                SMILEY WANG-EKVALL, LLP
                                                                   2

                                                                   3
                                                                                                          By:          /s/ Robert S. Marticello
                                                                   4                                            ROBERT S. MARTICELLO
                                                                                                                MICHAEL L. SIMON
                                                                   5
                                                                                                                Attorneys for Jadelle Jewelry and Diamonds,
                                                                   6                                            LLC

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                  12
                               Costa Mesa, California 92626




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                       2830638.1                                 40                         EMERGENCY MOTION
                  Case:
                   Case:20-1153,
                         20-1153,Document:
          Case 2:20-cv-06183-DOC  Document:
                                   Document14-7,
                                            6,
                                            5 Filed:
                                                 Filed:
                                               Filed  07/09/2020
                                                        07/09/2020
                                                     07/10/20   Page Page
                                                                     44Page4444ofPage
                                                                        of 44    of4444 ID #:170
-&4<443<)2814;<
11++4<-*<!2<5%<&-4%<                    
'27&6<3<7,23<
       8J@F<JI8F=J,6;FBJI8FJ@&8F.J;<,6EJB&J +..'5J!91JB8J   J (.J=(5BJ      


                               ##  #
       ### ! ##  ## # ## " #
   J&=IJA)$JB&BJJ/B=85)//IJ"/JB&J#=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

    85JEJ 
     5-4;BIJ ;;//DJ50J!:=JB&J)5E&J *=F)BJIJF@)5%JB&J;;/0BJ  J@I@B3J

                                           
   <24&#<4%4<+*<126'&1-43<&-<4%<3<2<2$&352< <7323<-<4%4<329&<:&++<<
   /,1+(3%<;<4%<11++6< <3;34,<

   &$-482<73<3 < 02,4<

 
                              ##  #
    # ### ! # #  ## # ## " #
   ,, #* #- '9#- # 5 5 # #$ ,# 5,##"+ 5                9#   $5 ## #     9#
   $'# ,#$#-- $5-##  #$#5 (  
   J&>IJB)$JB&BJJ/B=85)//IJ"/JB&J!:=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

                                        
     7-?G;BIJ ;;//BJ5/J!:=JB&J)5E&J )=F)BJIJF@)5%JB&J;;/0BJ  J@I@E3J
    85JBJ
                      
   26'&1-43<&-<4%<3<:%/<2<2$&352< <7323<:&++<<329<;<4%<11++4<
    <3;34, <

   <"24%2<24(#<4%6<3/,</<4%<124((1-43<(.<4%<3<2<-/4<2$(342< <7323 < <
   %9<,(*<4%< 02$/&-$</7,-4<;<&234+33<&+<1/34$<121(</2<%9<&314%<&4<
   4/<<4%&2<124;</,,2'*<22&2< 02<*&92;<:&5%&-< <+-2<;3<4/<6%< 0++/:&-$<
   -/- <124&&1-43 <

       20+;-<<$;<3Q                          ,<<,3+&                  *0-<-<2%+<2%-&4Zº
       ,:</ &<0 <20+;-<<$;                   8&4<                      <:;2<424
         <7&+3%&2<+9                              <7&+3%&2<+9            ,03<-$+3<< 
       8&4<                                     ,03<-$+3<<
       ,03<-$+3<<


   ($-472<73<3 < 02,4<                  3 <,;--44<'2244
